IN THE SUPREME COURT OF NORTH CAROLINA

                                         2022-NCSC-50

                                          No. 310A21

                                        Filed 6 May 2022

     IN THE MATTER OF: B.R.W., B.G.W.


             Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 278 N.C. App. 382 (2021), affirming, in part, and reversing, in

     part, a permanency planning order entered on 27 March 2020 by Judge Jeanie

     Houston in District Court, Yadkin County. Heard in the Supreme Court on 22 March

     2022.


             James N. Freeman, Jr., for petitioner-appellee Yadkin County Human Services
             Agency.

             Paul W. Freeman, Jr., for appellee Guardian ad Litem.

             J. Thomas Diepenbrock for respondent-appellant mother.


             ERVIN, Justice.

¶1           Respondent-mother Kimberly S. appeals from the decision of a divided panel

     of the Court of Appeals affirming, in part, and reversing, in part, a permanency

     planning order awarding legal guardianship of respondent-mother’s two minor

     children, B.R.W. and B.G.W.1 to Shonnie W., the children’s paternal grandmother.



             1B.R.W. and B.G.W. will be referred to throughout the remainder of this opinion,
     respectively, as “Brittany” and “Brianna,” which are pseudonyms used to protect the
     children’s identities and for ease of reading.
                                      IN RE: B.R.W. & B.G.W.

                                           2022-NCSC-50

                                         Opinion of the Court



     After careful consideration of respondent-mother’s challenges to the Court of Appeals’

     decision in light of the record and the applicable law, we affirm the Court of Appeals’

     decision.

                                 I.    Factual Background

     A. Substantive Facts

¶2         On 1 May 2018, the Yadkin County Human Services Agency received a child

     protective services report alleging that Brittany and Brianna, ages four and seven,

     respectively, were neglected juveniles. At that time, Brittany and Brianna were

     living in a house with their father, Matthew W.; the paternal grandmother; and a

     paternal great-grandmother. According to the allegations contained in the report,

     the father “was intoxicated and busting plates and throwing glass in the home.” After

     the paternal grandmother removed the children from the home and contacted law

     enforcement officers, the father was placed under arrest for drunk and disorderly

     conduct, resisting a public officer, and violating probation. The father was expected

     to be incarcerated for the next two years.

¶3         On 14 June 2018, HSA filed a petition alleging that Brittany and Brianna were

     neglected juveniles in that they “live[d] in an environment injurious to [their]

     welfare.” On the same date, Judge William F. Brooks entered an order placing the

     children in the custody of the paternal grandmother and great-grandmother pending

     further proceedings. After a hearing held on 25 June 2018, Judge Brooks entered an
                                   IN RE: B.R.W. & B.G.W.

                                         2022-NCSC-50

                                      Opinion of the Court



     order on 19 July 2018 finding that respondent-mother was living in Alexander County

     with her husband, John S., who “has an extensive criminal history including drug-

     related convictions, assault on a female, larceny, and multiple DWIs” and struggles

     with alcohol abuse. Judge Brooks further found that, after separating from the father

     and leaving his home in 2015, respondent-mother had “occasionally visited” with

     Brittany and Brianna at the father’s home and at family gatherings but that she had

     “not made decisions regarding the minor children’s education or welfare, contributed

     financially to their support and maintenance, or otherwise filled the role of

     parent/caretaker of the minor children since she and [the father] separated.” As a

     result, Judge Brooks sanctioned the children’s continued placement with the paternal

     grandmother and paternal great-grandmother and authorized both respondent-

     mother and the father to visit with the children on the condition that they not

     currently be incarcerated. Judge Brooks also ordered HSA to coordinate with the

     Alexander County Department of Social Services to conduct a home study of

     respondent-mother’s residence and authorized HSA to place the children in

     respondent-mother’s home if the agency determined the home to be “a suitable and

     appropriate placement for the minor children.”

¶4         On 13 July 2018, respondent-mother and the stepfather entered an Out of

     Home Family Services Agreement with HSA pursuant to which they were required

     to (1) “[c]omplete a psychological assessment and complete any recommendations
                                   IN RE: B.R.W. & B.G.W.

                                         2022-NCSC-50

                                       Opinion of the Court



     made by the assessor,” (2) “[p]articipate in a substance abuse assessment and

     complete any recommendations made by the assessor,” (3) “[s]ubmit to random drug

     screens,” (4) “[c]omplete a parenting education program and present [HSA] with a

     certificate of completion,” and (5) “[d]emonstrate stable employment.” On 27 July

     2018, HSA reported that respondent-mother and the stepfather still lived in

     Alexander County, had full-time employment, had been attending parenting classes,

     and had been visiting with the children and that respondent-mother had spoken with

     the children by phone as well. According to the guardian ad litem, the children “say

     they like seeing their [m]om” but also express that they “like living with their

     grandmothers.”

¶5         After a hearing held on 2 August 2018, Judge Brooks entered an order on 31

     August 2018 adjudicating Brittany and Brianna to be neglected juveniles. According

     to Judge Brooks, respondent-mother and the stepfather had visited with the children

     on multiple occasions since entering HSA custody, with “[t]hese visits hav[ing] gone

     well and [with] their interactions with the children hav[ing] been appropriate.”

     Although Judge Brooks “[took] note of the fact that a significant period of time [had]

     elapsed since [respondent-mother] [had] been involved in the lives of the minor

     children on a regular basis,” it nevertheless found that she appeared to have “some

     bond” with her daughters. After keeping the existing placement and visitation orders

     in effect, Judge Brooks authorized HSA to increase the frequency and duration of
                                   IN RE: B.R.W. & B.G.W.

                                         2022-NCSC-50

                                       Opinion of the Court



     respondent-mother’s visits with Brittany and Brianna.        Finally, Judge Brooks

     established a primary permanent plan for the children of reunification, with a

     secondary permanent plan of guardianship.

¶6         On 16 August 2018, respondent-mother informed the Alexander County

     Department of Social Services that her landlord was selling the mobile home in which

     she and the stepfather had been living, that they were being forced to move, and that

     she did not know how the required home study could be conducted. On 29 August

     2018, the Alexander County Department of Social Services declined to approve the

     home that respondent-mother and the stepfather occupied in light of their lack of

     stable housing and the stepfather’s extensive criminal history.

¶7         After a 90-day review hearing held on 25 October 2018, Judge Robert J.

     Crumpton entered an order on 6 December 2018 finding that respondent-mother had

     made significant progress in satisfying the requirements of her family services

     agreement in light of the fact that she had secured temporary housing in Wilkes

     County, maintained stable employment, had access to reliable transportation, visited

     with the children regularly, remained in contact with HSA, submitted to random drug

     screenings, and completed a psychological assessment. On the other hand, Judge

     Crumpton found that respondent-mother had failed to complete a substance abuse

     assessment or a parenting education program. In addition, Judge Crumpton found

     that the stepfather had also been visiting with the children regularly, had remained
                                   IN RE: B.R.W. & B.G.W.

                                         2022-NCSC-50

                                      Opinion of the Court



     in contact with HSA, and had submitted to random drug screenings; that he was

     unemployed “due to a back injury”; and that he had not completed either a substance

     abuse assessment or a parenting education program. After noting that respondent-

     mother and the stepfather “have consistently attended visitation with the minor

     children” and “appear to be bonded with the children,” so that HSA had exercised its

     authority to increase the amount of visitation to which respondent-mother and the

     stepfather were entitled, Judge Crumpton retained the existing visitation

     arrangement while authorizing HSA to increase the frequency and duration of the

     visits between respondent-mother, the stepfather, and the children and to allow

     unsupervised visitation.   Finally, Judge Crumpton determined that the primary

     permanent plan for the children should remain reunification, with the secondary

     permanent plan being one of guardianship.

¶8         On 14 May 2019, HSA submitted a revised court report noting that respondent-

     mother had been “working diligently on her” family services agreement, that she had

     participated in parenting classes, and that she had an “agree[ment] to increase the

     hours she works so that her income can increase in order to best meet the needs of

     her child[ren].” Similarly, HSA reported that the stepfather had “made substantial

     progress” in satisfying the requirements of his own family services agreement despite

     the fact that he did not have a regular income. HSA noted that respondent-mother

     and the stepfather had been participating in unsupervised visitation with the
                                    IN RE: B.R.W. & B.G.W.

                                          2022-NCSC-50

                                        Opinion of the Court



     children on Saturday afternoons, that they took the children to church on the last

     Sunday of each month, and that respondent-mother was in compliance with her

     obligation to make court-ordered child support payments, having even made

     payments against an existing arrearage. After acknowledging the progress that both

     parents had made in satisfying the requirements of their family service agreements,

     HSA observed that “[p]arenting classes need to be completed and the home is not yet

     ready to house the children.” As a result, HSA recommended that Brittany and

     Brianna remain in their current placement with the paternal grandmother and

     paternal great-grandmother and that it be authorized, in the exercise of its discretion,

     to allow overnight visitation between the children, on the one hand, and respondent-

     mother and the stepfather, on the other.

¶9         On 3 May 2019, the guardian ad litem submitted a report indicating that, while

     she “would like to support and encourage [respondent-mother’s] relationship with”

     Brittany and Brianna, she had “serious concerns” relating to the stepfather. More

     specifically, the guardian ad litem stated that she had witnessed the stepfather

     “become increasingly angry with [HSA] social workers” at a Child and Family Team

     meeting, held on 26 April 2019, before “storming out mad and ordering [respondent-

     mother] [to] come with him.” In light of this experience, the guardian ad litem stated

     that she was “extremely concerned about the safety of the girls, as well as

     [respondent-mother,]” and expressed the opinion that the “primary” motivation
                                      IN RE: B.R.W. & B.G.W.

                                            2022-NCSC-50

                                          Opinion of the Court



       underlying the attempts that respondent-mother and the stepfather had been making

       to obtain custody of the children was gaining access to thousands of dollars in custody-

       related tax benefits. The guardian ad litem explained that, according to the paternal

       grandmother, respondent-mother had told the paternal grandmother upon leaving

       the children with her in 2015 that “she would take the girls if [the father] and [the

       paternal grandmother] didn’t allow [respondent-mother] and stepfather to claim the

       girls for [a] tax refund even though [the girls] did not live with them,” with such an

       arrangement having continued to exist for three years prior to the beginning of HSA’s

       involvement with the children. As a result, the guardian ad litem recommended that

       the stepfather be required to obtain a domestic violence and anger-related

       assessment and that respondent-mother be required to obtain an assessment for

       possible effects of domestic violence.

¶ 10         After a hearing held on 16 May 2019, Judge David V. Byrd entered a

       permanency planning order on 16 July 2019 in which he found that the Wilkes

       County residence occupied by respondent-mother and the stepfather was “safe and

       appropriate for the minor children” and that respondent-mother and the stepfather

       were “active participant[s]” in parenting classes and had been “implementing the

       lessons [that they] [were] learning during [their] interactions with the minor

       children.” Judge Byrd endorsed the children’s continued placement with the paternal

       grandmother and paternal great-grandmother and retained the existing visitation
                                     IN RE: B.R.W. & B.G.W.

                                          2022-NCSC-50

                                        Opinion of the Court



       plan, subject to the understanding that HSA had the authority to authorize

       additional overnight visitation. In addition, Judge Byrd ordered respondent-mother

       and the stepfather to obtain domestic violence assessments and determined that the

       primary permanent plan for the children should remain one of reunification, with the

       secondary permanent plan for the children being one of guardianship.

¶ 11         On 13 July 2019, Brittany and Brianna began overnight visits with

       respondent-mother and the stepfather at their residence in Wilkes County. On 23

       August 2019, the counselor who performed the anger and domestic violence

       assessments for respondent-mother and the stepfather reported that, “after a very

       extensive domestic violence evaluation of both individuals and an anger management

       assessment of the [stepfather] plus having interviewed the couple separately and

       together, there is no indication of any domestic violence or anger issues.” On 29

       August 2019, Judge Brooks entered an order continuing the case until 26 September

       2019 for the purpose of “allow[ing] [respondent-mother] to have stable housing”

       subject to the understanding that there would be no further continuances.

¶ 12         On 12 September 2019, HSA submitted a report stating that respondent-

       mother had “completed all objectives” set out in her family services agreement and

       recommended the commencement of a trial home placement. On the other hand, a

       revised report submitted by the guardian ad litem on 17 September 2019 indicated

       that, despite the fact that respondent-mother was working and had access to reliable
                                      IN RE: B.R.W. & B.G.W.

                                            2022-NCSC-50

                                          Opinion of the Court



       transportation, the residence that she occupied with the stepfather was “not

       appropriate for full time care of the girls.” According to the guardian ad litem,

       respondent-mother and the children slept in one bedroom, the stepfather’s mother

       slept in the second bedroom, the stepfather slept in a recliner in the living room, and

       the stepfather’s uncle slept on the couch. The guardian ad litem reported that, while

       respondent-mother and the stepfather had “said they are looking for a home for

       themselves and the girls,” they had “made no progress in a year,” and that, even

       though respondent-mother had stated that she “[didn’t] want to take [Brittany] out

       of the Jonesville [Yadkin County] school district ‘because she loves it so much,’ ” there

       was “no evidence” that respondent-mother and the stepfather had sought to obtain

       housing in Jonesville.

¶ 13         In addition, the guardian ad litem stated that (1), according to Brianna, the

       two children had ridden in the back of respondent-mother’s pickup truck, an

       allegation that respondent-mother subsequently confirmed; (2), on 6 September 2019,

       a Friday, respondent-mother had been late in picking up Brianna from school and

       that, when Brianna complained of a headache and did not go to school on the following

       Monday, respondent-mother dropped Brianna off with the paternal grandmother

       instead of staying with Brianna, an action that caused the paternal grandmother to

       miss a day of work; (3), on the same date, Brittany’s teacher reported that the child

       “would not sit down at her desk to work and also wouldn’t talk,” which was “unusual
                              IN RE: B.R.W. & B.G.W.

                                    2022-NCSC-50

                                  Opinion of the Court



behavior for her;” (4), on 13 September 2019, when the school lost power and could

not reach respondent-mother to pick up the children, the paternal grandmother had

been required to do so; and (5), on 18 September 2019, Brianna told the guardian ad

litem that the stepfather had stated that, “from now on[,] he would be sleeping in the

bed with [respondent-mother] rather than on the recliner and [that] [Brittany and

Brianna] could sleep at the bottom of the bed[.]” In light of this information, the

guardian ad litem concluded that respondent-mother was continuing a “lifelong

pattern of pushing responsibility for the children off on the [paternal] grandmother,”

with “multiple sources” having informed the guardian ad litem that, “throughout

these little girls’ lives[,] [respondent-mother] has left them in [the] care of [the]

paternal grandmother for long stretches of time, only visiting sporadically when

convenient for her,” while simultaneously “collect[ing] tax refunds of at least $7,000

each year for at least three years prior to [the upcoming permanency planning

hearing] despite not providing primary care.” According to the guardian ad litem, it

was “very unlikely that either parent can be responsible for the girls without support

from their own parents,” with it being “in the best interest of the children that

someone more dependable ha[ve] legal custody, while still allowing them to have a

relationship with their parents.” As a result, the guardian ad litem recommended

awarding custody or guardianship to the paternal grandmother.
                                      IN RE: B.R.W. & B.G.W.

                                            2022-NCSC-50

                                          Opinion of the Court



¶ 14         After a hearing held on 26 September 2019, Judge Brooks entered a consent

       permanency planning order on 6 November 2019 finding that, while respondent-

       mother had complied with most of the requirements of her family services agreement,

       the two-bedroom residence in which respondent-mother lived with the stepfather was

       “currently occupied by no less than four adults and lacks sufficient space for the minor

       children to return to on a permanent basis under these circumstances.” Similarly,

       Judge Brooks found that the stepfather had complied with the requirements of his

       family services agreement with the exception of its housing-related provisions and

       his continued unemployment “due to a back injury,” and that both respondent-mother

       and the stepfather had obtained domestic violence assessments. As a result, Judge

       Brooks concluded that, “in light of [respondent mother’s] and [the stepfather’s] near-

       completion of their [family services agreements], it is likely that the minor children

       can be returned home within the next six months.” Judge Brooks continued the

       existing visitation arrangements and retained the existing primary and secondary

       permanent plans for the children.

¶ 15         On 21 November 2019, HSA filed a motion for review and requested a new

       permanency planning hearing for the purpose of “finalizing and obtaining

       permanency for” Brittany and Brianna in which it indicated that it would request

       that the paternal grandmother be made the children’s guardian. On 17 December

       2019, HSA submitted a report to the trial court in which it detailed the reasons that
                                      IN RE: B.R.W. & B.G.W.

                                            2022-NCSC-50

                                         Opinion of the Court



       it believed that the implementation of its revised proposed permanent plan would be

       appropriate. According to HSA, Brianna, who was then in third grade,

                    has displayed some attachment and adjustment issues
                    after weekend visitation with her mother. [Brianna] is
                    having transition issues on Mondays at school once she had
                    spent the weekend with [respondent-mother]. The school
                    guidance counsel[lor], the princip[al] and [Brianna’s]
                    therapist Amber Dillard have reported issues with school
                    transitions on Monday[s] and lasting all day. [Brianna]
                    cr[ies] and ask[s] for her grandmother and is sad until time
                    to be picked up. When [Brianna] is ask[ed] what is wrong
                    she states that she misses her grandmother and wants to
                    be with her. [Brianna] has stated to [HSA] at the last
                    couple of home visits, and at a permanency planning
                    meeting, that she want[s] to live with her grandmother and
                    visit with her mother.

       Similarly, HSA reported that Brittany “has displayed some attachment and

       adjustment issues after weekend visitation with her mother” and that, even though

       Brittany was seeing Ms. Dillard for therapy, she “does not talk a lot.” As a result of

       “the continued statements and reports from other professionals, that [Brianna] has

       made in regards to [wanting] to remain in her grandmother[’s] home[,] [HSA]

       request[ed] that Guardianship of both girls be granted to [the paternal grandmother]

       on this date and that the agency be released of any further efforts.”

¶ 16         On 20 December 2019, the guardian ad litem submitted an additional report

       indicating that both Brittany and Brianna “are having very concerning emotional

       problems that seem to be tied to their weekend visits with their mother and

       stepfather,” with Brianna’s teacher reporting that Brianna “is often so distraught on
                               IN RE: B.R.W. & B.G.W.

                                     2022-NCSC-50

                                  Opinion of the Court



[Mondays] that she cannot focus on classwork and often breaks into tears” and with

Brittany’s teacher having noticed that, after these weekend visits, Brittany “would

not sit down at her desk to work and also wouldn’t talk,” which was “unusual behavior

for her.” The guardian ad litem stated that, when she questioned Brianna about her

behavior, Brianna said that “she likes seeing her mother but misses her

grandmother.” The guardian ad litem further reported that both girls expressed a

desire to live with the paternal grandmother and great-grandmother, although they

wanted to continue seeing respondent-mother and the father as well. However,

Brianna told the guardian ad litem that respondent-mother “pays more attention to

[the stepfather] than to us” and “sometimes doesn’t even talk to [us].” As a result,

the guardian ad litem concluded that it was not possible for the children to be

returned to respondent-mother “within a reasonable period of time” given that

             [t]he children have been in [HSA] custody for over a year
             now and overnight visits only began in July with
             [respondent-mother]. After these visits, the girls exhibit
             extreme emotional distress. On at least two occasions—
             involving the girls riding in the back of the pickup truck,
             and involving the [stepfather] sleeping on the couch rather
             than the bedroom—[respondent-mother] was less than
             forthcoming about what was happening in her home and
             only discussed it after one of the children told [the guardian
             ad litem]. Because of this, [the guardian ad litem] has
             concerns about [respondent-mother] putting the girls’ best
             interest above her husband’s.

                   ....
                                        IN RE: B.R.W. & B.G.W.

                                              2022-NCSC-50

                                            Opinion of the Court



                              In addition, the girls’ primary care bond is to their
                       grandmother, who has essentially raised them their entire
                       lives. Even when their mother and father were married,
                       they lived with their grandmother. When [respondent-
                       mother] left 3-4 years ago, she only visited sporadically,
                       and often only for an afternoon.

                             It is in the best interest of the children that they
                       remain in their current home, where they are most
                       secure—their grandmother’s.

       As a result, the guardian ad litem recommended that the court award guardianship

       of the children to the paternal grandmother.

¶ 17         In anticipation of the new permanency planning hearing requested in its

       motion for review, HSA submitted a new report in which it expressed many of the

       same concerns outlined in the report submitted by the guardian ad litem.       In

       recommending that the paternal grandmother be made the children’s guardian, HSA

       noted that it

                       recognizes that [respondent-mother] has completed all
                       requirements of her [family services agreement]. However,
                       while the children do have a bond with [respondent-
                       mother], their bond and connection is primarily with their
                       [paternal] grandmother. Both [Brittany] and [Brianna]
                       primarily have always resided with their [paternal]
                       grandmother who has provided the most stability and
                       consistency regarding their care and supervision.
                       [Respondent-mother] was absent from the children’s lives
                       for approximately three years (prior to the children coming
                       into foster care) and during this time the children were
                       cared for by their paternal grandmother.

                             The children have continued to make statements to
                       their social worker, [the guardian ad litem], and other
                                     IN RE: B.R.W. & B.G.W.

                                           2022-NCSC-50

                                         Opinion of the Court



                    professionals that they wish to reside with their [paternal]
                    grandmother but have visits with their parents. [HSA] is
                    requesting that Guardianship of both girls be granted to
                    [the paternal grandmother] on this date and that the
                    agency be released of any further efforts.

       On the other hand, HSA recommended respondent-mother continue to have weekend

       visits with the children.

¶ 18         On 30 January 2020, the trial court held a permanency planning review

       hearing. At that hearing, the paternal grandmother testified that she had been with

       Brittany and Brianna since they were born and described the children as “my life.”

       The paternal grandmother testified that, after leaving the children with her in 2015,

       respondent-mother only visited the children on holidays and birthdays and failed to

       provide any child support despite the fact that respondent-mother and the paternal

       grandmother resided in the same county and the fact that respondent-mother had

       continued to claim the children as dependents for tax purposes until they entered

       HSA custody.

¶ 19         Respondent-mother testified that she and the stepfather had recently moved

       into a three-bedroom, two-bathroom house in Surry County and that she had full-

       time employment. Respondent-mother explained that she left the children with the

       paternal grandmother because the father, who had recently been released from

       prison, had resumed drug and alcohol use and because she had “been abused.”

       Respondent-mother claimed that she had “seen the girls a lot more than what was
                                      IN RE: B.R.W. & B.G.W.

                                            2022-NCSC-50

                                         Opinion of the Court



       said” and that, on certain occasions when she was scheduled to visit with the children,

       the paternal grandmother would take the children and leave the house. Similarly,

       respondent-mother claimed that, in the years before she began making court-ordered

       child support payments, she had given the paternal grandmother between $2,000 and

       $3,000 in financial assistance and denied that she had claimed the children as

       dependents for tax purposes. Respondent-mother asserted that she had completed

       the requirements set out in her family services agreement and that she had been

       visiting with the girls on weekends for approximately five months. Respondent-

       mother testified that she had a “great” bond with her daughters, that they “have a

       really good time” together, and that both Brittany and Brianna were comfortable with

       both her and the stepfather. In conclusion, respondent-mother emphasized that she

       had “been there” for her daughters and that “[t]hey’re my girls and I love them.”

¶ 20         Steven Corn, a social worker employed by HSA, testified that one of the reasons

       that the agency had decided to change its recommendation relating to the children’s

       primary permanent plan from reunification to guardianship was Brianna’s

       statements to HSA staff and other professionals that, while “she has a bond with her

       mother,” “she feels more secure with her grandmother and wants to live with her

       grandmother and continue just to have visitation with her mother.” In addition, Mr.

       Corn stated that Ms. Dillard, who served as the children’s therapist, had expressed

       concern that “on Monday mornings transitions [were] very hard” for the girls and
                                     IN RE: B.R.W. & B.G.W.

                                           2022-NCSC-50

                                         Opinion of the Court



       that, even though sometimes “Monday afternoons seemed to be better,” on other

       occasions, “those transition episodes would last into maybe Tuesday also.”

¶ 21         At the conclusion of the hearing, the trial court announced its intention to

       award guardianship of the children to the paternal grandmother and to allow

       respondent-mother to visit with the children every other weekend from Friday

       through Sunday in attempt to alleviate some of the transition-related problems that

       the girls were experiencing at school on Monday mornings. On 27 March 2020, the

       trial court entered a written permanency planning review order in which it found the

       following pertinent facts, among others, “by clear, cogent and convincing evidence:”

                    24. The Court finds requiring the children to live with
                    [respondent-mother] and [the stepfather] is not in their
                    best interest and is contrary to their health, safety and
                    welfare. Therefore it is not possible for the children to be
                    reunified to [respondent-mother’s] home immediately or
                    within the next six months.

                    ....

                    30. At this time reunification efforts clearly would be
                    unsuccessful and/or would be inconsistent with [Brittany]
                    and [Brianna]’s health or safety and need for a safe,
                    permanent home within a reasonable period of time.

                    ....

                    34. The Court finds [respondent-mother] and [Father] by
                    clear and convincing evidence are unfit to provide for
                    [Brittany] and [Brianna]’s needs and have acted in a
                    manner inconsistent with their constitutionally protected
                    status as a parent. [Brittany] and [Brianna] have been in
                    non-secure custody for 19 months. Respondent-mother]
                    has completed her [family services agreement] but the
                                      IN RE: B.R.W. & B.G.W.

                                            2022-NCSC-50

                                          Opinion of the Court



                    children have, since birth, resided in the home of [the
                    paternal grandmother] and wish to remain there.
                    [Respondent-mother] has not resided with the girls for now
                    five years. [Father] is incarcerated again and has not
                    completed a family services agreement.

       As a result, the trial court concluded that placement of the children with either

       respondent-mother or the father would be “contrary to their health, safety, welfare

       and best interest” because the “[c]conditions that led to the custody of the children by

       [HSA] and removal from the home of the parent(s) continue(s) to exist.” Finally, the

       trial court concluded that “the best interest of the minor children, [Brittany] and

       [Brianna], would be served by awarding guardianship to [the paternal grandmother]”

       while making it clear that either party had the right to file a motion for review at any

       time. Respondent-mother noted an appeal to the Court of Appeals from the trial

       court’s order.

       B. Court of Appeals Decision

¶ 22         In seeking relief from the trial court’s order before the Court of Appeals,

       respondent-mother argued that the trial court had erred by awarding guardianship

       of the children to the paternal grandmother on the grounds that its determination

       that respondent mother was “unfit” and had “acted in a manner [inconsistent with]

       her constitutionally protected status as a parent” was “not supported by clear and

       convincing evidence, and [was] inconsistent with other findings of fact in the order.”

       In addition, respondent-mother contended that the trial court had erred “when it
                                      IN RE: B.R.W. & B.G.W.

                                            2022-NCSC-50

                                         Opinion of the Court



       applied a best interest standard in making its guardianship decision” because that

       standard “is not applicable to an order granting custody or guardianship to a non-

       parent until after the court has properly found that the parent was unfit or has acted

       inconsistently with [her] constitutionally-protected rights.”    Finally, respondent-

       mother argued that the trial court’s conclusion that placing the children in her home

       would be “contrary to their health, safety, welfare and best interest” was not

       supported by adequate findings of fact.

¶ 23         In evaluating the validity of respondent-mother’s challenges to the trial court’s

       order, the majority at the Court of Appeals began by observing that, in its findings of

       fact, the trial court had “treat[ed] unfitness and acting inconsistently with

       constitutionally protected rights as a single determination” despite the fact that they

       are “are two separate determinations” that “must be reviewed independently.” In re

       B.R.W. & B.G.W., 278 N.C. App. 382, 2021-NCCOA-343, ¶ 32 (citing Peterson v.

       Rogers, 337 N.C. 397, 403–404 (1994)). After acknowledging that “[p]rior cases have

       often not been clear on whether the determination of unfitness or acting

       inconsistently with a constitutionally protected right is a conclusion of law or a

       finding of fact,” the Court of Appeals concluded that the issues of fitness and conduct

       inconsistent with one’s parental rights were conclusions of law subject to de novo

       review. Id. ¶ 34 (citing In re V.M., 273 N.C. App. 294, 298 (2020); Raynor v. Odom,

       124 N.C. App. 724, 731 (1996); Boseman v. Jarrell, 364 N.C. 537, 549 (2010)).
                                      IN RE: B.R.W. & B.G.W.

                                            2022-NCSC-50

                                         Opinion of the Court



¶ 24         In examining whether respondent-mother had acted inconsistently with her

       constitutionally protected status as the children’s parent, the Court of Appeals noted

       that, “[e]ven where there is no question of a parent’s fitness, a parent may act

       inconsistently with her parental rights by voluntarily ceding her parental rights to a

       third party,” such as “where a parent voluntarily allows her children to reside with a

       nonparent and allows the nonparent to support the children and make decisions

       regarding the children’s care and education[.]” Id. ¶ 42 (citing Owenby v. Young, 357

       N.C. 142, 146 (2003); In re Gibbons, 247 N.C. 273, 280 (1957)). In making this

       determination, the majority at the Court of Appeals held that “[t]he trial court [had]

       properly considered [respondent-mother’s] absence from the home and her lack of

       involvement with the children for three years prior to [the father’s] arrest to support

       its conclusion that [respondent-mother] had acted inconsistently with her

       constitutionally protected rights.” Id. ¶ 45. In the majority’s view, “[respondent-

       mother] chose to forgo her constitutionally protected rights when she left her

       daughters in the care of [the paternal grandmother] for an indefinite period of time

       with no express or implied intention that the arrangement was temporary,” id. ¶ 46

       (citing Boseman, 364 N.C. at 552; Price v. Howard, 346 N.C. 68, 83 (1997)), and that

       the trial court’s decision was “supported by the findings of fact, considering the

       totality of the circumstances,” id. ¶ 46 (citing Adams v. Tessener, 354 N.C. 57, 66

       (2001)).
                                       IN RE: B.R.W. & B.G.W.

                                             2022-NCSC-50

                                           Opinion of the Court



¶ 25         In addressing the issue of whether respondent-mother was unfit to parent the

       children, the Court of Appeals observed that “[m]any of the findings of fact regarding

       [respondent-mother] addressed her compliance with most of the requirements of [her

       family services agreement],” including the fact that she had completed parenting

       classes; obtained assessments for domestic violence and anger management, neither

       of which resulted in recommendations for additional services; submitted to random

       drug screenings, all of which had been negative; engaged in unsupervised visitation

       with the children, including overnight and weekend visitation; and secured stable

       housing that was appropriate for children. Id. ¶ 48. As a result, the majority at the

       Court of Appeals held that “the trial court’s findings of fact did not support a

       conclusion that [respondent-mother] is unfit” and reversed the trial court’s order with

       respect to this issue. Id. Nevertheless, the Court of Appeals majority determined

       that, “because the trial court’s determination that [respondent-mother] acted in a

       manner inconsistent with her constitutionally protected status was supported by the

       findings of fact, the trial court did not err in its grant of guardianship to [the paternal

       grandmother].”     Id. (citing Bennett v Hawks, 170 N.C. App. 426, 429 (2005)).

       Accordingly, the majority held that the trial court did not err in determining that the

       “best interests of the child” supported an award of guardianship of the children to the

       paternal grandmother. Id. ¶ 49.
                                       IN RE: B.R.W. & B.G.W.

                                             2022-NCSC-50

                                          Opinion of the Court



¶ 26         Finally, the Court of Appeals considered respondent-mother’s contention that

       several of the trial court’s conclusions of law were not supported by its findings of fact

       or else rested on a misapplication of the law. After noting that, to the extent that

       respondent-mother’s arguments to this effect rested on a belief that the trial court

       had erred by concluding that she had acted inconsistently with her constitutionally

       protected status as the children’s parent, any such argument would lack merit, the

       majority of the Court of Appeals held that the challenged conclusions of law had

       ample support in the trial court’s findings of fact.       Id. ¶ 50.   In reaching this

       conclusion, the Court of Appeals noted that the fact that respondent-mother had

       made significant progress in satisfying the requirements of her family services

       agreement “does not automatically lead to a conclusion that the conditions which led

       to [the] removal [of Brittany and Brianna from her custody] do not continue to exist”

       and that, while it was true that, “by the time of the permanency planning hearing,

       [respondent-mother’s] circumstances had changed in many ways,” the trial court’s

       conclusions were nevertheless supported by adequate findings of fact. Id. ¶¶ 52–53.

       In addition, the Court of Appeals rejected respondent-mother’s contention that the

       trial court had erred by making an “abrupt” change to the permanent plan for the

       children despite the nature and extent of her success in satisfying the requirements

       of her family services agreement, reasoning that “[respondent-mother] cites no

       authority regarding the timing or ‘abruptness’ of a change in the plan to achieve
                                        IN RE: B.R.W. & B.G.W.

                                              2022-NCSC-50

                                           Opinion of the Court



       permanence” and, “as long as the trial court considers the factors as required by

       [N.C.G.S.] § 7B-901(c) and makes appropriate findings, we can find no abuse of

       discretion by the trial court’s decision to change to guardianship.” Id. ¶ 55.

¶ 27          Although Judge Carpenter expressed agreement with his colleagues’

       determination that the trial court’s findings of fact had sufficient evidentiary support,

       he declined to join their determination that those findings supported certain of the

       trial court’s conclusions of law. Id. ¶ 59 (Carpenter, J., concurring, in part, and

       dissenting, in part). More specifically, Judge Carpenter would have held that the

       trial court’s findings of fact did not suffice to support the trial court’s conclusions that

       “[p]lacement of the children, [Brittany] and [Brianna], to the mother or father’s home

       at this time is contrary to their health safety, welfare, and best interests” and that

       the “[c]onditions that led to the custody of the children by [HSA] and removal from

       the home of the parent[s] continue(s) to exist.” Id. Judge Carpenter noted that, even

       though the majority had relied upon respondent-mother’s delay in obtaining suitable

       housing in support of its determination that respondent-mother had acted

       inconsistently with her constitutionally protected right to parent, the trial court had

       failed to make any findings of fact with respect to this issue and had, on the contrary,

       found that respondent-mother “has participated with the service plan and has made

       adequate progress within a reasonable period of time.” Id. ¶ 62. In addition, Judge

       Carpenter pointed out that “adequate housing for the children was ultimately
                                      IN RE: B.R.W. & B.G.W.

                                            2022-NCSC-50

                                         Opinion of the Court



       obtained before the 30 January 2020 permanency planning hearing.” Id. According

       to Judge Carpenter, “if [respondent-mother] had completed her family services

       agreement and was presumably in compliance with [that] agreement, including

       housing requirements, then the conditions that led to children’s removal from their

       parents’ home would surely have been eliminated in [respondent-mother’s] home.”

       Id. ¶ 65. As a result, Judge Carpenter would have held that the trial court’s findings

       did not suffice to support its conclusion that respondent-mother had “act[ed] in a

       manner inconsistent with the health or safety of” her children, so that the trial court

       had erred by authorizing the cessation of efforts to reunify respondent-mother with

       the children. Id. (quoting N.C.G.S. § 7B-906.2(3)(4) (2019)).

¶ 28         In addition, Judge Carpenter disagreed with the majority’s determination that

       respondent-mother had forfeited her constitutionally protected right to parent her

       children when she left Brittany and Brianna in the paternal grandmother’s care for

       an extended and indefinite period of time. Id. ¶ 66. After acknowledging that “the

       record reveals that [respondent-mother] did indeed leave the father’s home in 2015

       while the minor children remained in the [paternal] grandmother’s and father’s care,”

       Judge Carpenter pointed out that respondent-mother had “signed and completed [a

       family services agreement] on 13 July 2018, with which she made reasonable progress

       throughout the course of the plan;” that various trial judges had maintained

       reunification as the primary plan until the most recent hearing; and that the trial
                                       IN RE: B.R.W. & B.G.W.

                                             2022-NCSC-50

                                          Opinion of the Court



       court had “failed to make findings of fact that reunification would be inconsistent

       with the children’s health and safety.” Id. ¶¶ 68–70. In Judge Carpenter’s view, a

       decision “[t]o ignore compliance with a case plan would serve to discourage parents

       who, like [respondent-mother], comply with [social services] requirements and

       recommendations and seek reunification with their children” and would be

       “detrimental to the success of the [HSA] program and similar programs.” Id.at ¶ 70.

                               II.   Substantive Legal Analysis

       A. Standard of Review

¶ 29         According to well-established North Carolina law, appellate review of a

       permanency planning order “is limited to whether there is competent evidence in the

       record to support the findings of fact and whether the findings support the conclusion

       of law,” In re L.M.T., 367 N.C. 165, 168 (2013) (cleaned up), with the trial court’s

       findings of fact being “conclusive on appeal if supported by any competent evidence,”

       id.; see also Owenby, 357 N.C. at 147 (noting that “the trial court’s findings of fact are

       conclusive on appeal if there is evidence to support them, even though the evidence

       might sustain findings to the contrary”). A trial court’s determination that a parent

       has acted inconsistently with his or her constitutionally protected status as the

       parent is subject to de novo review, Boseman, 364 N.C. at 549, and “must be supported

       by clear and convincing evidence,” Adams, 354 N.C. at 63.

       B. Acting in a Manner Inconsistent with Constitutionally Protected Status
                                      IN RE: B.R.W. & B.G.W.

                                            2022-NCSC-50

                                         Opinion of the Court



¶ 30         The Due Process Clause of the Fourteenth Amendment to the United States

       Constitution protects “a natural parent’s paramount constitutional right to custody

       and control of his or her children” and ensures that “the government may take a child

       away from his or her natural parent only upon a showing that the parent is unfit to

       have custody” or “where the parent’s conduct is inconsistent with his or her

       constitutionally protected status.” Adams, 354 N.C. at 62 (citing Troxel v. Granville,

       530 U.S. 57, 72–73 (2000)). In view of the fact that no party has challenged the

       validity of the Court of Appeals’ determination that the trial court’s factual findings

       had sufficient record support and that the trial court’s findings did not support a

       determination that respondent-mother was an unfit parent before this Court, the

       principal issue that we must decide in this case is whether the trial court’s findings

       of fact support its determination that respondent-mother had acted in a manner that

       was “inconsistent with [her] constitutionally protected status.” Id.

¶ 31         In seeking to persuade us that this question should be answered in the

       negative, respondent-mother directs our attention to the trial court’s factual findings

       concerning the nature and extent of her compliance with her family services

       agreement, in which the trial court stated that:

                    3.    [Respondent-mother] entered an Out of Home
                    Family Services Agreement on July 13, 2018. The mother
                    is employed . . . and has no known mental health or
                    substance abuse issues. She resides with her husband, [the
                    stepfather], who also entered a Family Services Agreement
                    on July 13, 2018. [The stepfather] has applied for social
                               IN RE: B.R.W. & B.G.W.

                                     2022-NCSC-50

                                   Opinion of the Court



             security disability benefits and is not employed at this
             time.

             4.    [Respondent-mother] and her husband have
             completed parenting classes and a Domestic Violence and
             Anger Management Assessment. The assessment had no
             recommendations for further services.

             5.    [Respondent-mother] has submitted to random drug
             screens; all have been negative for substances.

             6.     [Respondent-mother] and [the stepfather] have had
             unsupervised visitation including overnight and weekend
             visitation (every Friday – Monday morning). They have
             moved to a home that allows the children to have a
             bedroom.

             7.     [Respondent-mother] has participated with the
             service plan and has made adequate progress within a
             reasonable period of time. She has generally attended
             court hearings and has stayed in contact with [HSA] and
             the [Guardian ad Litem] Program.

In respondent-mother’s view, “[t]here can be little doubt that these findings

describing [her] compliance with her case plan do not support the conclusion that she

acted in a manner inconsistent with her constitutionally protected status.”

Respondent-mother places considerable emphasis on the fact that the trial court had

authorized her to have unsupervised overnight visitation with Brittany and Brianna

given the fact that the entry of such an order must follow “a hearing at which the

court finds the juvenile will receive proper care and supervision in a safe home,” citing

N.C.G.S. § 7B-903.1(c) (providing, in pertinent part, that, “[i]f a juvenile is removed

from the home and placed in the custody or placement responsibility of a county
                                      IN RE: B.R.W. & B.G.W.

                                            2022-NCSC-50

                                          Opinion of the Court



       department of social services, the director shall not allow unsupervised visitation

       with or return physical custody of the juvenile to the parent, guardian, custodian, or

       caretaker without a hearing at which the court finds that the juvenile will receive

       proper care and supervision in a safe home”).

¶ 32         After acknowledging the Court of Appeals’ determination, in reliance upon

       Boseman, that “[her] actions related to leaving the home in 2015, allowing [the]

       paternal grandmother to care for her children and living separately from the children

       for three years constitutes actions inconsistent with her constitutionally-protected

       status,” respondent-mother argues that “the facts of [Boseman] bear little

       resemblance to those [at issue] here.” In Boseman, two women who had cohabited as

       domestic partners decided to have a child using a process pursuant to which the

       defendant became impregnated by means of artificial insemination and then allowed

       the plaintiff to adopt the child. Boseman, 364 N.C. at 539–40. After the couple

       separated and the plaintiff sought custody of the minor child, this Court concluded

       that, by bringing the plaintiff into the “family unit” and holding her out as the child’s

       parent, the defendant had “acted inconsistently with her paramount parental status.”

       Id. at 550–51. More specifically, this Court observed that

                    [t]he record in the case sub judice indicates that defendant
                    intentionally and voluntarily created a family unit in
                    which plaintiff was intended to act—and acted—as a
                    parent. The parties jointly decided to bring a child into
                    their relationship, worked together to conceive a child,
                    chose the child’s first name together, and gave the child a
                                      IN RE: B.R.W. & B.G.W.

                                            2022-NCSC-50

                                         Opinion of the Court



                     last name that “is a hyphenated name composed of both
                     parties’ last names.” The parties also publicly held
                     themselves out as the child’s parents at a baptismal
                     ceremony and to their respective families. The record also
                     contains ample evidence that defendant allowed the
                     plaintiff and the minor child to develop a parental
                     relationship. . . . Moreover, the record indicates that
                     defendant created no expectation that this family unit was
                     only temporary.

       Id. at 552.

¶ 33         Respondent-mother argues that in this case, unlike the defendant in Boseman,

       she “did not intentionally create a family unit including [the paternal grandmother],

       did not jointly name the children with [the paternal grandmother], and did not hold

       out [the paternal grandmother] to be a parent of the children.”            In addition,

       respondent-mother contends that, “after HSA became involved with her daughters,

       [she] fully pursued reunification, substantially completed her [family services

       agreement], and had been awarded unsupervised overnight visitation every

       weekend.”

¶ 34         In a similar vein, respondent-mother attempts to distinguish this case from

       Price on factual grounds. In Price, after giving birth to a daughter, the defendant

       mother gave her daughter the plaintiff’s last name on the child’s birth certificate but

       did not name the plaintiff as the child’s father on that document. Price, 346 N.C. at

       70–71. In addition, “from the time of the child’s birth, [the] defendant represented

       that [the] plaintiff was the child’s natural father.” At the time that the couple
                               IN RE: B.R.W. & B.G.W.

                                     2022-NCSC-50

                                   Opinion of the Court



separated and the defendant moved to Eden, the child remained in the primary

physical custody of the plaintiff and attended her first year of school in Durham,

where the plaintiff resided. Id. at 71. In a subsequent custody dispute during which

a blood test demonstrated that the plaintiff was not the child’s biological father, the

trial judge determined that the best interests of the child would be served by

awarding primary custody of the child to the plaintiff even though both parties were

deemed “fit and proper persons to exercise the exclusive care and custody of the child.”

Id. at 71.    On appeal, this Court held that, while “[u]nfitness, neglect, and

abandonment clearly constitute conduct inconsistent with the protected status

parents may enjoy,” “[o]ther types of conduct, which must be viewed on a case-by-case

basis, can also rise to this level so as to be inconsistent with the protected status of

parents.” Id. at 79. In light of this fact, we concluded that

             [i]t is clear from the record that [the] defendant created the
             existing family unit that includes [the] plaintiff and the
             child, but not herself. Knowing that the child was her
             natural child, but not [the] plaintiff’s she represented to the
             child and to others that [the] plaintiff was the child’s
             natural father. She chose to rear the child in a family unit
             with the plaintiff being the child’s de facto father. The
             testimony at trial shows that the parties disputed whether
             [the] defendant’s voluntary relinquishment of custody to
             [the] plaintiff was intended to be temporary or indefinite
             and whether she informed [the] plaintiff and the child that
             the relinquishment of custody was temporary.

Id. at 83. As a result of the trial court’s failure to make findings of fact addressing

the length of time over which the defendant intended to relinquish custody of the
                                      IN RE: B.R.W. & B.G.W.

                                            2022-NCSC-50

                                          Opinion of the Court



       child, we remanded this case to the trial court for a determination concerning whether

       the plaintiff and the defendant had reached any agreement about the length and

       scope of the custodial arrangement. Id. at 84.

¶ 35         According to respondent-mother, the facts at issue in Price “are completely

       distinct from those of this case” because “[t]his case does not involve a situation where

       [she] represented to the children and others that [the paternal grandmother], and not

       she, was the girls’ parent.”    Instead, respondent-mother argues that she simply

       allowed the children to live with and be cared for by the paternal grandmother,

       continued to visit her children, and fully pursued reunification once HSA got

       involved. Respondent-mother concludes that, “[b]ecause the trial court’s finding that

       [she] is unfit to provide for her daughter[s’] needs and has acted in a manner

       inconsistent with her constitutionally protected status as a parent is not supported

       by the findings of fact, the trial court erred when it applied a best interest standard”

       in determining that the paternal grandmother should be made the children’s

       guardian.

¶ 36         In response, HSA argues that the Court of Appeals correctly determined that

       the trial court’s conclusions of law were supported by its factual findings. More

       specifically, HSA points out that “one of the conditions that led to Brianna and

       Brittany’s placement into [HSA] custody was [respondent-mother’s] lack of contact

       and involvement in the [girls’] lives for three years prior to [HSA] involvement and
                                     IN RE: B.R.W. & B.G.W.

                                           2022-NCSC-50

                                         Opinion of the Court



       inappropriate housing.” HSA contends that, even though respondent-mother “was

       never denied visitation or extended visits with the children” during the three years

       after she left the father’s home, “she only exercised visitation on holidays and

       birthdays” and “provided no support to the paternal grandmother [while] continu[ing]

       to claim the children as dependents on her taxes,” resulting in a situation in which

       the paternal grandmother “provided all financial support and made all parental

       decisions for Brittany and Brianna essentially from their birth forward.” Arguing in

       reliance upon Price, HSA asserts that “a period of ‘voluntary nonparent custody’ may

       provide sufficient evidence of conduct inconsistent with the parent’s constitutionally

       protected status, such that the best interest standard for custody determination is

       then employed.” In addition, arguing in reliance upon Speagle v. Seitz, 354 N.C. 525

       (2001), HSA claims that “a trial court should view a parent’s conduct cumulatively,

       reviewing both past and present conduct by the parent and how it impacted the child,”

       with there never having been “any agreement between [respondent-mother] and the

       paternal grandmother that the ceding of all custodial duties and responsibilities was

       temporary in nature.”

¶ 37         According to HSA, “the only distinction in [respondent-mother’s] actions and

       those of the complaining parent in Boseman and Price is that in those cases there was

       evidence those parents had provided primary parenting for the juveniles at some point

       in the past,” while, in this case, “[b]oth Brianna and Brittany had lived with [the
                                       IN RE: B.R.W. & B.G.W.

                                             2022-NCSC-50

                                           Opinion of the Court



       paternal grandmother] since birth, and the trial court’s unchallenged findings show

       [that] ‘[the paternal grandmother] has provided all care for the children for much of

       their lives and especially the past 19 months.’ ” As a result, in light of “the totality of

       the circumstances,” HSA contends that “the trial court’s findings of fact thus

       supported its conclusion that [respondent-mother] acted in a manner inconsistent

       with her constitutionally protected status as a parent.”2

¶ 38         A careful review of the record satisfies us that the trial court’s findings suffice

       to support its conclusion that respondent-mother had “acted in a manner inconsistent

       with [her] constitutionally protected status as a parent.” As an initial matter, we

       recognize that, despite the fact that the trial court labeled this determination as a

       finding of fact, it is, in reality, a conclusion of law, see Boseman, 364 N.C. at 549

       (describing the trial court’s determination that the defendant “has acted

       inconsistent[ly] with her paramount parental rights and responsibilities” as a

       “conclusion” of law subject to de novo review); Adams, 354 N.C. at 65 (labeling the

       trial court’s determination that the father’s conduct “has been inconsistent with his

       protected interest in the minor child” a “legal conclusion”), to which “[w]e are obliged

       to apply the appropriate standard of review . . . regardless of the label which it is

       given by the trial court,” In re J.S., 374 N.C. 811, 818 (2020) (citing State v. Burns,




             2  The guardian ad litem has filed a brief urging us to affirm the Court of Appeals’
       decision advancing arguments that echo those advanced by HSA.
                                       IN RE: B.R.W. & B.G.W.

                                            2022-NCSC-50

                                          Opinion of the Court



       287 N.C. 102, 110 (1975)).      For that reason, we will examine the trial court’s

       remaining findings of fact for the purpose of determining if they support its conclusion

       that respondent-mother had acted inconsistently with her constitutionally protected

       right to parent the children.

¶ 39         As we have already discussed, “[u]nfitness, neglect, and abandonment clearly

       constitute conduct inconsistent with the protected status parents may enjoy,” but

       “[o]ther types of conduct, which must be viewed on a case-by-case basis, can rise to

       this level so as to be inconsistent with the protected status of natural parents.” Price,

       346 N.C. at 79 (emphasis added). For that reason, “there is no bright line rule beyond

       which a parent’s conduct meets this standard;” instead, we examine each case

       individually in light of all of the relevant facts and circumstances and the applicable

       legal precedent. Boseman, 364 N.C. at 549. See also Estroff v. Chatterjee, 190 N.C.

       App. 61, 64 (2008) (acknowledging that “[n]o litmus test or set of factors can

       determine whether this standard has been met.”).          In conducting the required

       analysis, “evidence of a parent’s conduct should be viewed cumulatively.” Owenby,

       357 N.C. at 147 (citing Speagle, 354 N.C. at 534–35).

¶ 40         The majority at the Court of Appeals upheld the challenged trial court order

       on the grounds that respondent mother had “act[ed] inconsistently with her parental

       rights by ceding her parental rights to a third party.” B.R.W., ¶ 42. As we held in

       Price, “a period of voluntary nonparent custody[ ] may constitute conduct inconsistent
                                IN RE: B.R.W. & B.G.W.

                                      2022-NCSC-50

                                    Opinion of the Court



with the protected status of natural parents and therefore result in the application of

the ‘best interest of the child’ test.” Price, 346 N.C. at 79. In deciding Price, we placed

substantial reliance upon In re Gibbons, in which we drew upon common law

principles in holding that a parent’s right to custody of his or her child may yield to

the child’s best interests in the event that the parent

             has voluntarily permitted the child to remain continuously
             in the custody of others in their home, and has taken little
             interest in it, thereby substituting such others in his own
             place, so that they stand in loco parentis to the child, and
             continuing this condition of affairs for so long a time that
             the love and affection of the child and the foster parents
             have become mutually engaged, to the extent that a
             severance of this relationship would tear the heart of the
             child, and mar his happiness.

247 N.C. 273, 280 (1957). In addition, we quoted, with approval, from a decision by

the Supreme Court of Maine:

             “This petitioner for a period of more than four years showed
             not much more than a formal interest in his child.
             Circumstances were such that perhaps this was inevitable.
             He knew that the child was well cared for and was content
             to let the natural ties which bound him to his offspring
             grow very tenuous. Since the death of his wife there is little
             evidence that he has had any great yearning to have his
             child with him, to sacrifice for her, or to lavish on her the
             affection which would have meant so much to her in her
             tender years. Instead he surrendered this high privilege to
             the grandmother, who with the help of her unmarried
             daughters has given to this child the same devotion as it
             would have received from its own mother. Now having
             permitted all this to happen he claims the right, because
             he is the father, to sever the ties which bind this child to
             the respondent. In this instance the welfare of the child is
                                      IN RE: B.R.W. & B.G.W.

                                              2022-NCSC-50

                                         Opinion of the Court



                    paramount. The dictates of humanity must prevail over
                    the whims and caprice of a parent.”

       Id. at 280–81 (quoting Merchant v. Bussell, 139 Me. 118, 124, 27 A.2d 816, 819

       (1942)). Finally, we reiterated in Owenby that a parent’s “ ‘failure to maintain

       personal contact with the child or failure to resume custody when able’ could amount

       to conduct inconsistent with the protected parental interests[.]” Owenby, 357 N.C. at

       146 (quoting Price, 346 N.C. at 84).

¶ 41         In Price, we directed trial courts, in evaluating cases involving nonparental

       custodial arrangements, to consider “the degree of custodial, personal, and financial

       contact [the parent] maintained with the child” after the parent left the child in the

       nonparent’s care. Price, 346 N.C. at 84. In addition, we emphasized the importance

       of the issue of whether a nonparent custodial arrangement was intended to be

       temporary or indefinite:

                    This is an important factor to consider, for, if defendant
                    had represented that plaintiff was the child’s natural
                    father and voluntarily had given him custody of the child
                    for an indefinite period of time with no notice that such
                    relinquishment of custody would be temporary, defendant
                    would have not only created the family unit that plaintiff
                    and the child have established, but also induced them to
                    allow that family unit to flourish in a relationship of love
                    and duty with no expectations that it would be terminated.

       Price, 346 N.C. at 83 (emphasis added); see also Boseman, 364 N.C. at 552 (noting

       that “the record indicates that defendant created no expectation that this [custody

       arrangement] was only temporary.”). Finally, in Speagle, we held that, when a trial
                                     IN RE: B.R.W. & B.G.W.

                                           2022-NCSC-50

                                         Opinion of the Court



       court resolves the issue of custody as between parents and nonparents, “any past

       circumstance or conduct which could impact either the present or the future of a child

       is relevant, notwithstanding the fact that such circumstance or conduct did not exist

       or was not being engaged in at the time of the custody proceeding.” Speagle, 354 N.C.

       at 531.

¶ 42         In examining the facts of this case, we begin by reiterating that, even though

       respondent-mother challenged a number of the trial court’s findings of fact as lacking

       in sufficient evidentiary support before the Court of Appeals, that court unanimously

       determined that this aspect of respondent-mother’s argument to the trial court’s

       order lacked merit, see B.R.W., ¶ 56; id., ¶ 59 (Carpenter, J., dissenting), and

       respondent-mother has not sought discretionary review of that aspect of the Court of

       Appeals’ decision by this Court. As a result, the trial court’s factual findings are

       deemed conclusive for the purposes of our evaluation of respondent-mother’s

       challenge to the validity of the trial court’s determination that she had acted

       inconsistently with her constitutionally protected right to parent Brittany and

       Brianna. See In re T.N.H., 372 N.C. 403, 407 (2019) (noting that “[f]indings of fact

       not challenged by [the] respondent are deemed supported by competent evidence and

       are binding on appeal”).

¶ 43         According to the trial court’s findings of fact, respondent-mother left the

       father’s home in 2015. At that time, respondent-mother surrendered custody of the
                              IN RE: B.R.W. & B.G.W.

                                    2022-NCSC-50

                                  Opinion of the Court



children to the paternal grandmother and made no attempt to reunify with the

children until after they had been taken into HSA custody. In the course of that

three-year period, respondent-mother visited the children on holidays and birthdays

without ever having taken the children to her home overnight or visiting with them

on other than special occasions. Although respondent-mother has taken a more active

role in the children’s lives in recent years, including paying child support and

engaging in overnight and weekend visitation, she was unable to obtain suitable

housing for the children until approximately one month prior to the relevant

permanency planning review hearing, at which point the children had been in HSA

custody for over 19 months.     In addition, the trial court found that, “although

[respondent-mother] and [the stepfather] have completed their family service

agreement and have a bond with the children, the strongest bond is with [the paternal

grandmother]”; that both girls had experienced “adjustment issues” following

weekend visitations with respondent-mother and the stepfather; and that the

children want to live in the paternal grandmother’s home. In light of our cumulative

view of respondent-mother’s conduct, Owenby, 357 N.C. at 147, as described in the

trial court’s findings of fact, we hold that the relevant findings support the trial

court’s conclusion that respondent-mother acted in a manner inconsistent with her

constitutionally protected rights as a parent by voluntarily ceding the custody and

care of her children to the parental grandmother for a period of three years.
                                       IN RE: B.R.W. & B.G.W.

                                            2022-NCSC-50

                                          Opinion of the Court



¶ 44         In contradistinction to the situation at issue in Price, the trial court’s findings

       of fact in this case reflect that respondent-mother had a minimal “degree of custodial,

       personal, and financial contact” with her children following their placement in the

       paternal grandmother’s custody. Price, 346 N.C. at 84. The minimal degree of contact

       that respondent-mother had with the children prior to their placement in HSA

       custody indicates that respondent-mother intended for the paternal grandmother to

       continue to provide primary care for the children for “an indefinite period of time with

       no notice that such relinquishment of custody would be temporary,” id, 346 N.C. at

       83, particularly given respondent-mother’s failure to take any steps to regain custody

       of Brittany and Brianna until after they entered HSA custody, see id. (noting that,

       “to preserve the constitutional protection of parental interests in such a situation, the

       parent should notify the custodian upon relinquishment of custody that the

       relinquishment is temporary, and the parent should avoid conduct inconsistent with

       the protected parental interests”). As a result, the trial court’s findings of fact show

       that respondent-mother “induced [the children and the paternal grandmother] to

       allow that family unit to flourish in a relationship of love and duty with no

       expectations that it would be terminated.” Id.

¶ 45         The facts at issue in this case bear a strong resemblance to those that were

       before us in Gibbons, in which the child’s adoptive father placed the child in the home

       of a nonparent married couple after the death of the father’s wife at a time when the
                                      IN RE: B.R.W. & B.G.W.

                                            2022-NCSC-50

                                          Opinion of the Court



       child was just two years old. Gibbons, 247 N.C. at 275. The child remained in the

       couple’s home for the next five years with the exception of “short visits with the

       [father],” with the father having made occasional small financial contributions for the

       child’s support, paid some medical bills, and given the child a few small presents. Id.

       During the time, the child “became greatly attached to the [custodial couple],

       considering them as his father and mother,” and resisted being returned to his

       father’s home. Id. at 279. After the father petitioned to regain custody of the child,

       the trial court found that both the custodial couple and the father, who had since

       remarried, were “fit and proper persons to have custody of the [child]” and that, since

       the father had legally adopted the child, it was in the child’s best interest to be

       returned to his father. Id. at 276–77. In reversing the trial court’s order, this Court

       emphasized that the father had voluntarily left the child in the couple’s custody for

       five years and had shown little interest in him during that time, so that “the love and

       affection of the child and the foster parents have become mutually engaged,” id. at

       280, before holding that the trial court had failed to give sufficient consideration to

       the child’s wishes and remanding the case to the trial court for further proceedings,

       id. at 282–83.

¶ 46         In this case, respondent-mother left the children with the paternal

       grandmother when they were one and four years old, respectively, and only paid them

       occasional visits over the course of the next few years. In other words, like the father
                                        IN RE: B.R.W. & B.G.W.

                                               2022-NCSC-50

                                            Opinion of the Court



       in Gibbons, respondent-mother left responsibility for the children’s care and

       wellbeing in the hands of the paternal grandmother, “where the sweet tendrils of

       childhood [had] first clung to all [they] [knew] of home,” and where Brittany and

       Brianna developed a strong bond with the paternal grandmother, so that removing

       the children from the paternal grandmother’s custody “would tear the heart of the

       child[ren], and mar [their] happiness.” Id. at 280.3 Although we acknowledge that

       Gibbons was decided well before the enactment of the current North Carolina

       Juvenile Code and our decisions in cases like Adams and Troxel, its reasoning is

       consistent with the logic that we adopted in Price and reinforces our conclusion that

       the trial court did not err by holding that respondent-mother had acted inconsistently

       with her constitutionally protected parental right to parent Brittany and Brianna.

¶ 47          In respondent-mother’s view, the trial court’s determination that she had acted

       inconsistently with her constitutionally protected right to parent her children cannot

       be squared with the trial court’s determination that respondent-mother substantially

       complied with the provisions of her family services agreement.                 To be sure,

       respondent-mother’s efforts to regain custody of her children following their

       placement into HSA custody are relevant to the issue of parental fitness, as the Court




              3 Although the record contains conflicting evidence concerning the nature and extent
       of respondent-mother’s involvement in the children’s lives in the years after she placed them
       in the care of the paternal grandmother, the trial court resolved that factual dispute against
       respondent-mother’s position.
                                          IN RE: B.R.W. & B.G.W.

                                               2022-NCSC-50

                                             Opinion of the Court



       of Appeals recognized when it overturned the trial court’s determination that

       respondent-mother was unfit. B.R.W., ¶ 48.4 As we held in Price, however, a lack of

       fitness is only one of the means by which a parent may act inconsistently with her

       constitutionally protected status as a parent, with a determination that the parent is

       not unfit being insufficient to compel a conclusion that the parent had not acted

       inconsistently with his or her constitutional right to parent his or her child in other

       ways. Price, 346 N.C. at 79; see also David N. v. Jason N., 359 N.C. 303, 307 (2005)

       (holding that “the trial court’s finding of [the father’s] fitness in the instant case did

       not preclude it from granting joint or paramount custody to [the child’s

       grandparents], based upon its finding that [the father’s] conduct was inconsistent

       with his constitutionally protected status.”); Gibbons, 247 N.C. at 276 (concluding

       that, even though the father was a “fit and proper person” to have custody of his son,

       he was not necessarily entitled to custody given that he had left his son in the custody

       of a non-parent for five years).

¶ 48          In addition, as we have recently observed, “a parent’s compliance with his or

       her case plan does not preclude a finding of neglect.” In re J.J.H., 376 N.C. 161, 185

       (2020) (citing In re D.W.P., 373 N.C. 327, 339–40 (2020)). On the basis of similar



              4  As was the case with its determination that respondent-mother had acted
       inconsistently with her constitutionally protected status as a parent, the trial court labeled
       its determination that respondent-mother was “unfit” as a finding of fact. However, for the
       reasons discussed above, unfitness is more properly understood as a question of law, so we
       treat it as such. See Raynor v. Odom, 124 N.C. App. 724, 731 (1996).
                                      IN RE: B.R.W. & B.G.W.

                                            2022-NCSC-50

                                          Opinion of the Court



       logic, we hold that the fact that respondent-mother complied with the provisions of

       her family services agreement does not overcome the effect of her prior decision to

       surrender custody of her children to the paternal grandmother, particularly given the

       trial court’s findings that the children’s paramount bond was with the paternal

       grandmother rather than with respondent-mother and the difficulties that the

       children have experienced in being away from their grandmother. See Speagle, 354

       N.C. at 531 (concluding that “any past circumstance or conduct which could impact

       either the present or future of the child is relevant[.]”). Although nothing in our

       opinion in this case should be understood to preclude any possibility that a parent

       who has taken affirmative steps, including compliance with the directives of a district

       court or social services agency, would be able to overcome the effects of past behavior

       that would be otherwise inconsistent with his or her constitutionally protected right

       to parent his or her child, we see nothing in the trial court’s findings, in light of its

       analysis of the best interests of the children, that would prevent it from making the

       paternal grandmother the children’s guardian in this case, notwithstanding

       respondent-mother’s compliance with the provisions of her family services

       agreement.

¶ 49         In addition, we are not persuaded by respondent-mother’s attempts to

       distinguish Price and Boseman from this case on essentially factual grounds. Simply

       put, nothing in either Price or Boseman suggests that the general principles
                                  IN RE: B.R.W. & B.G.W.

                                        2022-NCSC-50

                                     Opinion of the Court



enunciated in those decisions should be limited to the factual context in which those

cases were decided. On the contrary, as a long line of precedent from both this Court

and the Court of Appeals makes clear, a parent may, in fact, act inconsistently with

his or her constitutional right to parent his or her child in the event that he or she

voluntarily cedes custody of a child to a nonparent party for an indefinite period of

time. See, e.g., David N., 359 N.C. at 305–07; Owenby, 357 N.C. at 146; Gibbons, 247

N.C. at 280; Estroff, 190 N.C. App. at 73–75; Mason v. Dwinnell, 190 N.C. App. 209,

224–26 (2008).     Even if respondent-mother never represented that the paternal

grandmother had obtained parental status,5 the absence of such a determination

should not obscure the fact that respondent-mother “voluntarily permitted the

child[ren] to remain continuously in the custody of [the paternal grandmother],”



       5 In view of our recognition in Price that the defendant had “represented to the child
and to others that [the] plaintiff was the child’s natural father,” 346 N.C. at 83, respondent-
mother argues that “it was clear to all involved that [the paternal grandmother] was the
paternal grandmother of the children, not their parent.” Price did not, however, hinge upon
the extent to which the defendant specifically represented that the plaintiff was the child’s
parent. Instead, our decision in that case rested upon the defendant’s “voluntary
relinquishment of custody to [the] plaintiff,” who had assumed the status of “the child’s de
facto father.” Id. In addition to the biological relationship between the children and the
paternal grandmother in this case, the trial court’s findings clearly show that the paternal
grandmother stood in loco parentis to Brittany and Brianna. See Gibson v. Lopez, 273 N.C.
App. 514, 519 (2020) (defining “in loco parentis” as “one who has assumed the status of a
parent without formal adoption.”) (citations and quotation marks omitted); Black’s Law
Dictionary (11th ed. 2019) (defining “person in loco parentis” as “[s]omeone who acts in the
place of a parent” or “a person who has assumed the obligations of a parent without formally
adopting the child.”).        This fact, combined with respondent-mother’s voluntary
relinquishment of custody to the paternal grandmother for three years, makes Price the
appropriate analytical framework through which to view this case. See Price, 346 N.C. at 83;
see also Gibbons, 247 N.C. at 280.
                                        IN RE: B.R.W. & B.G.W.

                                              2022-NCSC-50

                                           Opinion of the Court



       “continu[ed] this condition of affairs for so long a time that the love and affection of

       the child[ren] and [the paternal grandmother] [had] become mutually engaged,”

       Gibbons, 247 N.C. at 280, and “created the existing family unit that includes [the

       paternal grandmother] and the child[ren], but not herself,” Price, 346 N.C. at 83. As

       a result, we hold that the trial court made sufficient factual findings to support its

       conclusion that respondent-mother had acted in a manner inconsistent with her

       constitutionally protected status as the children’s parent, so that the Court of Appeals

       did not err by upholding the trial court’s decision with respect to this issue.

       C. Best Interest of the Child

¶ 50         In her second challenge to the Court of Appeals’ decision to uphold the

       challenged trial court order, respondent-mother contends that the trial court’s

       decision to make the paternal grandmother the children’s guardian is not supported

       by its findings of fact or conclusions of law. In advancing this argument, respondent-

       mother begins by focusing upon Conclusion of Law No. 2, in which the trial court

       states that:

                      [p]lacement of the children, [Brittany] and [Brianna], to
                      [respondent-mother] or father’s home at this time is
                      contrary to their health, safety, welfare, and best interest.
                      Conditions that led to the custody of the children by [HSA]
                      and removal from the home of the parent(s) continue(s) to
                      exist.

       In respondent-mother’s view, the trial court erred by making this determination

       because (1) the best-interests standard has no application in this instance given that
                                       IN RE: B.R.W. & B.G.W.

                                             2022-NCSC-50

                                           Opinion of the Court



       she did not act inconsistently with her constitutional right to parent Brittany and

       Brianna and (2) the challenged conclusion of law is not supported by the trial court’s

       findings of fact. More specifically, respondent-mother argues that her compliance

       with the provisions of her family services agreement, HSA’s recommendation that a

       trial home placement be authorized in September 2019, and the trial court’s decision

       to allow unsupervised visitation between respondent-mother and the children

       deprived the trial court’s determination that “placement in [her] home [would be]

       contrary to the girls’ health, safety and welfare” and that “the conditions that led to

       the custody of the children and removal from the home of the parent continue to exist”

       of sufficient support in the trial court’s findings.

¶ 51          In addition, respondent-mother challenges the validity of Conclusion of Law

       No. 3, in which the trial court states that

                     [HSA] has made reasonable efforts to finalize the
                     permanent plan to timely achieve permanence for the
                     children and prevent placement in foster care, reunify this
                     family, and implement a permanent plan for the children.
                     Foster placement has been avoided by placement with the
                     paternal grandmother.

       Consistent with her earlier arguments, respondent-mother directs our attention to

       the fact that she completed the requirements of her family services agreement before

       arguing that, since “HSA abruptly moved the [trial] court to award guardianship to

       the paternal grandmother, the trial court erred when it concluded that HSA’s efforts

       to finalize the permanent plan of reunification were reasonable.”
                                      IN RE: B.R.W. & B.G.W.

                                              2022-NCSC-50

                                          Opinion of the Court



¶ 52         Finally, respondent-mother challenges the validity of Conclusion of Law No. 4,

       in which the trial court states that

                    after considering priority placement of the minor child[ren]
                    with a relative who is willing and able to provide proper
                    care and supervision in a “safe home,” the best interest of
                    the minor children, [Brittany] and [Brianna], would be
                    served by awarding guardianship to [the paternal
                    grandmother].

       As was the case with respect to Conclusion of Law No. 2, respondent-mother argues

       that the “best interest of the child” standard has no application in this case given that

       she had not acted inconsistently with her constitutionally protected right to parent

       Brittany and Brianna.

¶ 53         In responding to these arguments, HSA points out that neither Judge

       Carpenter nor respondent-mother appear to dispute the validity of the trial court’s

       determination that making the paternal grandmother the guardian for the children

       was in their best interests and that, instead, respondent-mother appears to simply

       challenge the analytical rubric that the trial court utilized in making that

       determination.    HSA argues that the children “had been in [HSA] custody for

       nineteen months at the [time of the 30 January 2020] hearing;” that “[t]hey deserved

       permanence with the relative who had shouldered all parental responsibilities and

       provided care, custody, and support for them since their birth;” that respondent-

       mother had “ceded all custody, control, and responsibility for the girls to [the paternal
                                       IN RE: B.R.W. & B.G.W.

                                             2022-NCSC-50

                                          Opinion of the Court



       grandmother] when she left the girls in 2015;” and that, for all of these reasons, “it

       was in the [girls’] best interest to be in the guardianship of their grandmother.”

¶ 54         Arguing in reliance upon J.J.H., HSA contends that the fact that respondent-

       mother satisfied the requirements of her family services agreement does not, in and

       of itself, suffice to overcome the concerns that had initially prompted the children’s

       placement in HSA custody, with those concerns having included respondent-mother’s

       “lack of contact and involvement in the girls[’] lives for three years prior to [HSA]

       involvement and inappropriate housing.” In addition, HSA argues that “[t]he lack of

       appropriate housing for [respondent-mother] continued up and through the time just

       prior to the [30 January 2020] permanency planning hearing” and that the trial

       court’s findings with respect to this issue, coupled with its findings that the children

       continued to experience problems after spending the weekend with respondent-

       mother, that the children had lived with the paternal grandmother for most of their

       lives, and that the children had expressed a desire to continue living with the

       paternal grandmother “provide[d] ample support for the trial court’s conclusion that

       placement of the children in [respondent-mother’s] home would be contrary to their

       health, safety, welfare[,] and best interest.”

¶ 55         A careful review of the record satisfies us that HSA has the stronger hand in

       this dispute.   To the extent that respondent-mother’s arguments rest upon a

       contention that she had not acted inconsistently with her constitutionally protected
                                IN RE: B.R.W. & B.G.W.

                                      2022-NCSC-50

                                   Opinion of the Court



right to parent her children, we conclude, for the reasons set forth above, that this

argument lacks merit, with it having been perfectly appropriate for the trial court to

have applied the “best interest of the child” standard in resolving the guardianship

issue. See Owenby, 357 N.C. at 146 (noting that, “[o]nce a court determines that a

parent has actually engaged in conduct inconsistent with the protected status, the

‘best interest of the child test’ may be applied without offending the Due Process

Clause.”). In addition, we hold that the trial court’s findings of fact suffice to support

its determination that the “[c]onditions that led to the custody of the children by

[HSA] and removal from the home of the parent(s) continue(s) to exist.” Although, as

the Court of Appeals correctly noted, “the immediate impetus for removal of the

children from the home where they had resided since birth—Father’s intoxication

and violence in the home—did not continue to exist” once the father had been arrested

and the children had been placed with the paternal grandmother, B.R.W., ¶ 53, the

initial decision to place the children in HSA custody also rested upon respondent-

mother’s absence from the home for the last three years and her failure to obtain

adequate housing for the children. As a result of the fact that respondent-mother’s

abdication of responsibility for the children in 2015 clearly contributed to their

placement in HSA custody and the fact that respondent-mother had failed to obtain

suitable housing until shortly before the 30 January 2020 permanency planning

hearing despite the fact that HSA’s involvement began in early to mid-2018, we hold
                                      IN RE: B.R.W. & B.G.W.

                                              2022-NCSC-50

                                          Opinion of the Court



       that the trial court’s findings of fact provide adequate support for its conclusion that

       the conditions that had led to the children’s removal from the family home continued

       to exist.

¶ 56          Finally, as the Court of Appeals noted, respondent-mother has cited no

       authority, and we are aware of none, suggesting that a sudden change in the

       permanency planning recommendation made by a social service agency establishes

       that the agency had failed to make reasonable efforts toward reunifying the children

       with one or the other of their parents. On the contrary, the trial court’s findings

       clearly demonstrate that HSA worked diligently to reunify respondent-mother with

       her children for well over a year and only changed its recommendation after receiving

       information concerning the children’s negative reactions to their weekend visits with

       respondent-mother and the stepfather and the children’s living preferences that HSA

       deemed relevant to their best interests. As a result, the trial court’s findings of fact

       were more than adequate to support the challenged conclusions of law concerning the

       adequacy of HSA’s reunification efforts.

                                       III.    Conclusion

¶ 57          Thus, for the reasons set forth above, we hold that the trial court’s factual

       findings suffice to support its conclusion that respondent-mother had acted

       inconsistently with her constitutionally protected right to parent her children and

       that the trial court did not err in applying the “best interest of the child” standard in
                              IN RE: B.R.W. & B.G.W.

                                    2022-NCSC-50

                                  Opinion of the Court



awarding guardianship over the children to the paternal grandmother. As a result,

we affirm the decision of the Court of Appeals.

      AFFIRMED.
             Justice EARLS dissenting.


¶ 58         Not every parent who leaves her child in someone else’s care, even for an

       extended period of time, acts inconsistently with her constitutional status as a parent.

       Sometimes, a child needs something more or something different than what a parent

       can provide at a given moment. In these circumstances, a parent who cedes physical

       custody of a child to another trusted adult—for example, a child’s grandparent—may

       be making the painful but necessary choice that protects that child from harm and

       puts that child in a better place. Recognizing these complexities, this Court has

       “emphasize[d] . . . that there are circumstances where the responsibility of a parent

       to act in the best interest of his or her child would require a temporary relinquishment

       of custody, such as under a foster-parent agreement or during a period of service in

       the military, a period of poor health, or a search for employment.” Price v. Howard,

       346 N.C. 68, 83 (1997).

¶ 59         And not every family looks like two parents and a child. Cf. Michael H. v.

       Gerald D., 491 U.S. 110, 141 (1989) (“We are not an assimilative, homogeneous

       society, but a facilitative, pluralistic one . . . . Even if we can agree, therefore, that

       ‘family’ and ‘parenthood’ are part of the good life, it is absurd to assume that we can

       agree on the content of those terms and destructive to pretend that we do.”) (Brennan,

       J., dissenting). Grandparents, aunts and uncles, siblings, cousins, faith leaders,

       trusted friends—all have been called upon at various times in many communities to

       perform a vital function caring for children other than their own. Moore v. City of
                                             IN RE: B.R.W.

                                             2022-NCSC-50

                                           Earls, J., dissenting



       East Cleveland, 431 U.S. 494, 508 (1977) (“The Constitution cannot be interpreted . . .

       to tolerate the imposition by government upon the rest of us of white suburbia’s

       preference in patterns of family living. The ‘extended family’ that provided

       generations of early Americans with social services and economic and emotional

       support in times of hardship . . . remains not merely still a pervasive living pattern,

       but under the goad of brutal economic necessity, a prominent pattern virtually a

       means of survival for large numbers of the poor and deprived minorities of our

       society.”) (Brennan, J., concurring). In these circumstances, the involvement of other

       adults in childrearing does not make that child’s parent any less of a parent.

       Consistent with the reality that family life takes many different forms, a parent’s

       conduct in a situation involving nonparental caregivers “need[s] to be viewed on a

       case-by-case basis” to determine if it justifies overriding “the constitutional protection

       of parental interests in such a situation.” Price, 346 N.C. at 83.

¶ 60         In its decision today, this Court chooses to look away from the complexities and

       realities of family life in this state. Its choice is not compelled by our precedents,

       which recognize that a trial court must conduct a case-specific inquiry and enter

       factual findings addressing the circumstances surrounding a parent’s departure

       before determining that a parent who has left her children in someone else’s care has

       acted inconsistently with her constitutional status as a parent. Our precedents are

       clear that absent sufficient findings, the proper course is to vacate and remand for
                                           IN RE: B.R.W.

                                              2022-NCSC-50

                                         Earls, J., dissenting



       further proceedings. See Price, 346 N.C. at 84. Nevertheless, the majority chooses to

       affirm an order that is devoid of findings addressing questions that needed to be

       answered before dislodging respondent-mother’s parental rights. The majority

       proceeds to compound the error by concluding that the trial court order contains

       adequate findings of fact to support its conclusion that the conditions leading the

       Yadkin County Human Services Agency (HSA) to take custody of respondent-

       mother’s children “continue[ ] to exist,” notwithstanding respondent-mother’s

       uncontroverted success in completing the terms of her family services agreement and

       securing a safe and stable home for her children.

¶ 61         This Court’s decision puts parents who are trying to navigate challenging

       circumstances, including those who are experiencing domestic violence, in an

       impossible bind: while a parent who chooses to remain in an unsafe living

       environment with her children risks having her children adjudicated neglected or her

       parental rights terminated, a parent who escapes a dangerous living environment

       but needs time to get back on her feet risks having her parental rights displaced

       precisely because of her efforts to seek out a safe and stable home. Compare In re

       T.B., 2022-NCSC-43, ¶ 26 (affirming order terminating parental rights on ground of

       neglect in part because “[r]espondent-mother did not immediately end the

       relationship   and   separate   from     respondent-father”   after   respondent-father

       committed acts of domestic violence) with In re I.K., 377 N.C. 417, 2021-NCSC-60,
                                             IN RE: B.R.W.

                                             2022-NCSC-50

                                           Earls, J., dissenting



       ¶ 35 (affirming order determining that respondent acted inconsistently with his

       constitutionally protected status as a parent after he “voluntarily placed [his child]

       with [the child’s] maternal grandmother ‘until [his] housing situation was resolved’ ”).

       This Court’s decision also potentially signals to parents that even if they comply with

       every element of a case plan or family services agreement developed during a juvenile

       proceeding, their parental rights are always subject to displacement should a court

       decide that another caregiver offers a “better” home for their child. That is contrary

       to what our statutes provide and what the constitution requires. Therefore, I

       respectfully dissent.

           I.     The trial court’s determination that respondent-mother acted
                     inconsistently with her constitutional parental status

¶ 62            On an appeal from a permanency planning order, our review is limited to

       “determin[ing] whether the [trial court’s] findings are supported by clear, cogent, and

       convincing evidence and . . . whether [the] trial court’s findings of fact support its

       conclusions of law.” In re S.R.F., 376 N.C. 647, 2021-NCSC-5, ¶ 9 (quoting In re J.S.,

       374 N.C. 811, 814–15 (2020) (emphasis added)). As an appellate court, we are charged

       with applying the law in light of the undisturbed findings the trial court enters. Coble

       v. Coble, 300 N.C. 708, 713 (1980) (“[A] conclusion of law . . . must itself be based upon

       supporting factual findings.”) (emphasis added). Our task is not to root around in the

       record to fill in gaps based on what we think the trial court could or should have found

       but did not. Id. at 713–14 (“It is true that there is evidence in the record from which
                                            IN RE: B.R.W.

                                            2022-NCSC-50

                                          Earls, J., dissenting



       findings could be made which would in turn support the [trial court’s legal] conclusion

       . . . . What all this evidence does show, however, is a matter for the trial court to

       determine in appropriate factual findings.”). This limitation on the scope of appellate

       review reflects both our lack of institutional competence to find facts and our

       recognition that a trial court may choose not to find a particular fact even when there

       is evidence in the record that could support a particular finding. Id. at 712–13 (“It is

       not enough that there may be evidence in the record sufficient to support findings

       which could have been made. The trial court must itself determine what pertinent

       facts are actually established by the evidence before it, and it is not for an appellate

       court to determine de novo the weight and credibility to be given to evidence disclosed

       by the record on appeal.”).

¶ 63         It is undoubtedly correct that, as the majority recites, “a period of voluntary

       nonparent custody[ ] may constitute conduct inconsistent with the protected status

       of natural parents and therefore result in the application of the ‘best interest of the

       child’ test.” Price, 346 N.C. at 79. But a period of voluntary nonparent custody also

       may not constitute conduct inconsistent with a parent’s constitutional status. As this

       Court recognized in Price, “there are circumstances where the responsibility of a

       parent to act in the best interest of his or her child would require a temporary

       relinquishment of custody, such as under a foster-parent agreement or during a

       period of service in the military, a period of poor health, or a search for employment.”
                                            IN RE: B.R.W.

                                            2022-NCSC-50

                                          Earls, J., dissenting



       Id. at 83. To decide what legal significance to assign to a parent’s actions, courts look

       to a variety of factors indicative of the parent’s conduct and intentions at the time

       custody is ceded to a third-party, including “whether [the parent’s] voluntary

       relinquishment of custody to [a caregiver] was intended to be temporary or indefinite

       and whether [the parent] informed [the caregiver] and the child that the

       relinquishment of custody was temporary.” Id. “[W]hen a parent brings a nonparent

       into the family unit, represents that the nonparent is a parent, and voluntarily gives

       custody of the child to the nonparent without creating an expectation that the

       relationship would be terminated, the parent has acted inconsistently with her

       paramount parental status.” Boseman v. Jarrell, 364 N.C. 537, 550–51 (2010).

¶ 64         Accordingly, an order determining that a parent has acted inconsistently with

       his or her parental status should contain findings addressing the factors that must

       be considered in order to distinguish between conduct that does, and conduct that

       does not, comprise a forfeiture of that parent’s parental rights. When the order does

       not contain those findings and the record is inconclusive, remand is necessary. Thus,

       in Price, we vacated a custody order and remanded to the trial court for further

       proceedings “because the trial court made no findings about whether [the parent] and

       [the caregiver] agreed that the surrender of custody [to the caregiver] would be

       temporary, or about the degree of custodial, personal, and financial contact [the

       parent] maintained with the child after the parties separated.” Id. at 84. Even though
                                            IN RE: B.R.W.

                                                2022-NCSC-50

                                          Earls, J., dissenting



       it was “clear from the record” that the parent “created the existing family unit that

       includes [the caregiver] and the child, but not herself,” “represented to the child and

       to others that [the caregiver] was the child’s natural father,” and “chose to rear the

       child in a family unit with plaintiff being the child’s de facto father,” we held that a

       remand was necessary because the record evidence “shows that the parties disputed

       whether defendant's voluntary relinquishment of custody to plaintiff was intended to

       be temporary or indefinite[.]” Id. at 83. Because the trial court did not enter any

       findings addressing this question, we explained that “we cannot conclude whether

       [the parent] should prevail based upon the constitutionally protected status of a

       natural parent or whether the ‘best interest of the child’ test should be applied.” Id.

       at 84; see also Powers v. Wagner, 213 N.C. App. 353, 363 (2011) (“While the record

       contains evidence related to the scenarios identified in Price, it was the responsibility

       of the trial court to make the necessary factual findings. Without the necessary

       findings, there can be no determination that [the mother] acted inconsistently with

       her constitutional right to parent.”).

¶ 65         I certainly agree with the majority that “the general principles enunciated” in

       Price and subsequent cases are applicable in this case. That is why it is so puzzling

       that the majority chooses to affirm the trial court’s order in this case in the absence

       of any finding addressing whether respondent-mother intended, and the paternal

       grandmother understood, the paternal grandmother’s caregiving arrangement to be
                                   IN RE: B.R.W.

                                   2022-NCSC-50

                                 Earls, J., dissenting



temporary or permanent. The only findings the trial court entered that address the

circumstances of respondent-mother’s leaving the children with the paternal

grandmother are as follows:

            13. [Brittany] and [Brianna] have been placed with their
            paternal grandmother . . . since June 14, 2018 (now 19
            months). Both children have actually resided in [the
            paternal grandmother’s] home since birth – prior to June
            14, 2018 either both or one of their parents also resided in
            the home. The mother and father resided in the home
            together with the children until September 2015 when the
            mother left (the parents separated).

            14. After September 2015 the mother would visit the
            children on holidays [and] birthdays but did not take the
            children overnight.

            ....

            28. When the mother left the [family] home in September
            2015 she was scared. She did not take the children with her
            because of being frightened and because she did not have a
            stable home to provide the children. The mother married
            [her current husband] is [sic] 2016. She has not had a
            stable home that was large enough for the girls until
            recently.

            ....

            34. The [c]ourt finds the [respondent-mother] . . . by clear
            and convincing evidence . . . ha[s] acted in a manner
            inconsistent with [her] constitutionally protected status as
            a parent.

These findings tell us why and when respondent-mother left the home; they say

nothing “about whether [the parent] and [the caregiver] agreed that the surrender of

custody [to the caregiver] would be temporary.” Price, 346 N.C. at 83. Furthermore,
                                           IN RE: B.R.W.

                                            2022-NCSC-50

                                         Earls, J., dissenting



       respondent-mother’s intentions upon leaving the home were disputed; respondent-

       mother testified that she did not take her children with her “[b]ecause [she] didn’t

       have a stable place” to live, so she left them with their paternal grandmother “until I

       could find me something stable.” The same unresolved factual issue that compelled

       us to remand in Price went unresolved by the trial court in this case.

¶ 66         The trial court’s order also tells us nothing about whether respondent-mother

       “represent[ed] that” the paternal grandmother was “a parent” to Brittany and

       Brianna, whether the paternal grandmother understood herself to be the children’s

       parent, and what the children understood the situation to be. Boseman, 364 N.C. at

       550–51. Confronted with an order containing insufficient findings, this Court should

       follow its own precedent and remand, just as we did in Price.

¶ 67         The majority attempts to obscure the absence of necessary factual findings

       from the trial court’s order by ascribing outsized meaning to the findings the trial

       court actually made. For example, the majority states that the

                    minimal degree of contact that respondent-mother had
                    with the children prior to their placement in HSA custody
                    further indicates that respondent-mother intended for the
                    paternal grandmother to continue to provide primary care
                    for the children for “an indefinite period of time with no
                    notice that such relinquishment of custody would be
                    temporary,” particularly given respondent-mother’s failure
                    to take any steps to regain custody of Brittany and Brianna
                    until after they entered HSA custody[.]

       That is quite a leap from the trial court’s finding that “the mother would visit the
                                            IN RE: B.R.W.

                                            2022-NCSC-50

                                          Earls, J., dissenting



       children on holidays [and] birthdays but did not take the children overnight.” It is

       unclear precisely how or why respondent-mother’s maintenance of consistent

       (although somewhat infrequent) contact with her children while they were in the

       paternal grandmother’s care demonstrates she intended the paternal grandmother

       to be the children’s caregiver indefinitely. If it is because respondent-mother “did not

       take the children overnight,” well, consider the alternative: if respondent-mother had

       hosted her children for overnight visits despite not having a “stable” place to live, it

       is easy to imagine a court finding that she had jeopardized their welfare by doing so.

       Cf. In re M.A., 378 N.C. 462, 2021-NCSC-99, ¶ 30 (affirming a termination order on

       the basis of neglect in part because “[a]t the time of the termination hearing,

       respondent was . . . sharing a studio apartment with an unknown roommate, was not

       listed on the lease as a tenant, and was not paying utilities for the apartment”).

¶ 68         In the alternative, the majority implies that the requirements of Price have

       been met because “the trial court’s findings clearly show that [the children’s paternal

       grandmother] stood in loco parentis to Brittany and Brianna.” Putting aside the

       majority’s lack of an explanation as to which findings “clearly show” this to be true,

       it cannot be the case that determining whether the paternal grandmother stood in

       loco parentis to Brittany and Brianna is “the relevant inquiry for purposes of our

       analysis” under Price. As the Court of Appeals has correctly explained,

                    [t]he fact that a third party provides caretaking and
                    financial support, engages in parent-like duties and
                                             IN RE: B.R.W.

                                              2022-NCSC-50

                                           Earls, J., dissenting



                    responsibilities, and has a substantial bond with the
                    children does not necessarily meet the requirements of
                    Price . . . . Those factors could exist just as equally for . . . a
                    step-parent or simply a significant friend of the family, who
                    might not meet the Price standard.

       Estroff v. Chatterjee, 190 N.C. App. 61, 74 (2008). Presumably, the majority does not

       mean to imply that every parent who has allowed another adult to stand in loco

       parentis to his or her child has acted inconsistently with his or her status as a parent.

       See Drum v. Miller, 135 N.C. 204, 216 (1904) (stating that a teacher stands in loco

       parentis to students when they are present at school); Craig v. Buncombe Cty. Bd. of

       Educ., 80 N.C. App. 683, 686 (1986) (explaining that “the need to control the school

       environment and the school board’s position in loco parentis” allows school authorities

       to regulate students’ conduct while at school).

¶ 69         The majority also relies on In re Gibbons, 247 N.C. 273 (1957), a case that, as

       the majority acknowledges, “was decided well before the enactment of the current

       North Carolina Juvenile Code and our decisions in cases like Adams and Troxel[.]”

       According to the majority, “[t]he facts at issue in this case bear a strong resemblance

       to those that were before us in Gibbons, in which the child’s adoptive father placed

       the child in the home of a nonparent married couple after the death of the father’s

       wife at a time when the child was just two years old.” Notably, the majority overlooks

       a crucial factual distinction between Gibbons and this case: in the former, the trial

       court entered a “finding[ ] of fact” that shortly after taking custody of the child, the
                                             IN RE: B.R.W.

                                             2022-NCSC-50

                                           Earls, J., dissenting



       nonparent married couple “requested [the father] to take [the child], but [the father]

       declined to do so and indicated at the time that he desired that the boy should remain

       permanently with the [nonparent married couple].” Gibbons, 247 N.C. at 279

       (emphasis added). Gibbons confirms rather than detracts from Price’s conclusion that

       a remand is appropriate in the absence of findings addressing what a parent intended

       when ceding custody to a nonparental caregiver and what the nonparental caregiver

       agreed to when taking custody of the parent’s child.

¶ 70         Gibbons is also unlike this case in another important way. In Gibbons, it

       appears that the father asserted his interest in parenting his son by going “into the

       Sunday School Room of the New Hope Baptist Church, and carr[ying] this boy away

       with him, in spite of his screaming, protests and efforts to escape.” Id. at 279–80.

       That bears no resemblance to how respondent-mother asserted her interest in

       parenting Brittany and Brianna. Here, respondent-mother indicated her desire to

       reassume custody of her children when HSA got involved in their lives. Over the next

       two years, she did everything HSA asked of her—as the trial court found, she

       “completed [her] family service agreement” and secured a stable home for her

       children. The very purpose of a family services agreement or case plan is to inform a

       parent of what he or she needs to do in order to “address[ ] the barriers to reunification

       between [a] respondent-[parent] and [the parent’s child].” In re S.D., 374 N.C. 67, 73

       (2020). If “evidence of a parent's conduct should be viewed cumulatively,” Owenby v.
                                            IN RE: B.R.W.

                                            2022-NCSC-50

                                          Earls, J., dissenting



       Young, 357 N.C. 142, 147 (2003), then respondent-mother’s undisputed progress in

       eliminating the barriers HSA identified to reunification with Brittany and Brianna

       must count for something. Yet in the majority’s analysis, respondent-mother’s

       demonstrable progress towards reunification is essentially meaningless.

¶ 71         The majority’s rejoinder to this argument is that just as “a parent’s compliance

       with his or her case plan does not preclude a finding of neglect,”

                    the fact that respondent-mother complied with the
                    provisions of her family services agreement does not
                    overcome the effect of her prior decision to surrender
                    custody of her children to the paternal grandmother,
                    particularly given the trial court’s findings that the
                    children’s paramount bond was with the paternal
                    grandmother rather than with respondent-mother and the
                    difficulties that the children have experienced in being
                    away from their grandmother.

       I agree that a parent’s compliance with a case plan does not, on its own, necessarily

       negate the claim that a parent has acted inconsistently with her parental status. Still,

       if a parent’s completion of the terms of a family services agreement is a complete non-

       factor when it comes time to decide whether or not the parent can exercise her

       parental rights, it calls into question the value of these family services agreements

       as tools to help parents address the conditions leading to the removal of a child and

       to ultimately achieve reunification. HSA told respondent-mother she needed to do

       various things to reunite with her children; respondent-mother did everything HSA

       asked of her; today, this Court tells respondent-mother that she cannot reunify with
                                            IN RE: B.R.W.

                                            2022-NCSC-50

                                          Earls, J., dissenting



       her children because of something she did before she ever entered into the agreement

       with HSA. It is difficult to imagine what else respondent-mother could have done to

       reestablish herself as a parent to her children.

¶ 72         Separately, it is notable that even when the majority is purporting to assess

       whether respondent-mother acted inconsistently with her constitutional parental

       status—a question that is necessarily analytically prior to the question of whether

       placing the children with respondent-mother is in the children’s best interests—the

       majority slips into reasoning based upon its view of the children’s best interests by

       comparing the relative strength of the children’s bond with their mother and their

       paternal grandmother. Although all courts administering North Carolina’s Juvenile

       Code share an interest in achieving the best possible outcome for all children, a

       parent’s constitutional rights cannot be disturbed based solely upon a court’s

       subjective beliefs regarding the comparative benefits of two different placement

       options. Owenby v. Young, 357 N.C. 142, 146 (2003) (explaining that it is only “[o]nce

       a court determines that a parent has actually engaged in conduct inconsistent with

       the protected status[ that] the ‘best interest of the child test’ may be applied without

       offending the Due Process Clause”). In concluding that respondent-mother has acted

       inconsistently with her parental status in part because the children have a stronger

       bond with their paternal grandmother—even though the undisputed findings

       establish that the children also feel bonded to respondent-mother—the majority
                                             IN RE: B.R.W.

                                              2022-NCSC-50

                                           Earls, J., dissenting



       collapses the threshold inquiry concerning whether a parent’s constitutional parental

       rights can be displaced into the subsequent judgment regarding whether a parent’s

       parental rights should be displaced.

¶ 73         In light of the profound importance of a trial court’s threshold determination

       that a parent has acted inconsistently with her parental status, this Court should at

       least adhere to our precedents requiring trial courts to enter adequate findings of fact

       to support this determination. When presented with a trial court order lacking

       adequate findings, our precedents dictate that we remand for further factfinding

       rather than assuming an answer in the absence of necessary information.

¶ 74         “The purpose of the requirement that the court make findings of those specific

       facts which support its ultimate disposition of the case . . . is [ ] not a mere formality

       or a rule of empty ritual.” Coble, 300 N.C. at 712. Rather, the purpose of the

       requirement “is to allow a reviewing court to determine from the record whether the

       judgment and the legal conclusions which underlie it represent a correct application

       of the law” and to “to allow the appellate courts to perform their proper function in

       the judicial system.” Id. (cleaned up). Requiring the factfinder to find facts during an

       adversarial proceeding is at the heart of ensuring a rigorous and disciplined search

       for the truth, based on evidence presented in court and subject to cross-examination.

       State v. Bartlett, 368 N.C. 309, 313 (2015) (“The trial judge who presides at a [ ]

       hearing sees the witnesses, observes their demeanor as they testify and by reason of
                                            IN RE: B.R.W.

                                            2022-NCSC-50

                                          Earls, J., dissenting



       his [or her] more favorable position, he [or she] is given the responsibility of

       discovering the truth.”) (cleaned up). It is a core feature of our system of justice and

       the only way meaningful review by an appellate court can ensure that all parties are

       treated fairly and equally under the law. In this context, vacating an order that does

       not contain findings of fact addressing “both the legal parent’s conduct and his or her

       intentions” is necessary to accurately determine the legal significance of respondent-

       mother’s actions and “to ensure that the situation is not one in which the third party

       has assumed a parent-like status on his or her own without that being the goal of the

       legal parent.” Estroff, 190 N.C. App. at 70. Accordingly, consistent with our

       precedents, we should vacate the trial court’s order and remand for further

       proceedings.

       II.    The trial court’s determination that awarding guardianship to the
              children’s paternal grandmother is in the children’s best interests

¶ 75          Because the trial court’s findings do not support its conclusion that respondent-

       mother acted inconsistently with her parental status, I would not reach the question

       of whether to affirm the trial court’s determination that awarding guardianship to

       Brittany’s and Brianna’s paternal grandmother was in the children’s best interests.

       Still, I write to note my disagreement with one aspect of the majority’s reasoning on

       this issue.

¶ 76          The majority holds that the trial court’s conclusion that “[c]onditions that led

       to the custody of the children by [HSA] and removal from the home of the parent(s)
                                      IN RE: B.R.W.

                                      2022-NCSC-50

                                    Earls, J., dissenting



continue(s) to exist” is supported by the trial court’s findings of fact. Specifically, the

majority reasons that

             [a]s a result of the fact that respondent-mother’s abdication
             of responsibility for the children in 2015 clearly contributed
             to their placement in HSA custody and the fact that
             respondent-mother had failed to obtain suitable housing
             until shortly before the 30 January 2020 permanency
             planning hearing despite the fact that HSA’s involvement
             began in early to mid-2018, we hold that the trial court’s
             findings of fact provide adequate support for its conclusion
             that the conditions that had led to the children’s removal
             from the family home continued to exist.

But another way of saying that “respondent-mother had failed to obtain suitable

housing until shortly before the 30 January 2020 permanency planning hearing”

would be to say that “respondent-mother obtained suitable housing before the 30

January 2020 permanency planning hearing.” If the trial court had entered findings

indicating that respondent-mother was dilatory in seeking out housing options or

otherwise refused to take necessary steps to secure and maintain a suitable home,

then the fact that she had only recently secured suitable housing might have been

relevant. Absent such findings, there is no way for this Court to know if the reason

respondent-mother did not more rapidly obtain suitable housing was because of her

own actions or because of factors out of her control, such as the difficulty many

families face when attempting to locate and secure affordable housing. If respondent-

mother could not obtain suitable housing because of her lack of resources, her

inability to obtain suitable housing would not be a permissible basis for displacing
                                              IN RE: B.R.W.

                                              2022-NCSC-50

                                           Earls, J., dissenting



       her constitutional parental rights. Cf. In re M.A., 374 N.C. 865, 881 (2020) (“[Parental

       rights are not subject to termination in the event that [a parent’s] inability to care for

       her children rested solely upon poverty-related considerations.”). Regardless, it is

       wrong to state that respondent-mother’s lack of suitable housing was a condition that

       “continue[d] to exist” at the time of the termination hearing when the trial court’s

       own findings confirm she had obtained suitable housing prior to the termination

       hearing.

                                       III.    Conclusion

¶ 77         Respondent-mother left her children and her family home after the children’s

       father, who had just been released from prison, returned and resumed using drugs

       and alcohol. She was “scared” of the children’s father and “did not take [her two]

       children with her because of being frightened and because she did not have a stable

       home to provide the children.” Instead, she left the children in the care of their

       paternal grandmother, who had lived with respondent-mother and the children in

       their home and with whom respondent-mother maintained a constructive

       relationship. Over the next three years, respondent-mother visited the children for

       birthdays and holidays but did not host them for overnight visits. After the children’s

       father was arrested again, local authorities got involved to ensure the children’s well-

       being. At this point, respondent-mother indicated that she wanted to take the

       children back into her care, agreed to a case plan specifying what she needed to do to
                                            IN RE: B.R.W.

                                            2022-NCSC-50

                                          Earls, J., dissenting



       achieve reunification, and subsequently complied with every term of that agreement

       and secured the safe and stable home she previously lacked.

¶ 78         That is, essentially, the sum total of what the trial court’s findings of fact tell

       us with respect to the question of whether respondent-mother acted inconsistently

       with her constitutional status as a parent. On the basis of these findings, the majority

       concludes that respondent-mother’s parental rights can be displaced and affirms an

       order awarding guardianship to the children’s paternal grandmother over the

       respondent-mother’s wishes. These circumstances certainly could encompass a

       situation where respondent-mother by her conduct forfeited her parental rights. But

       they could also encompass a situation where respondent-mother responsibly

       safeguarded her children’s interests by making a difficult decision under trying

       circumstances. Absent sufficient findings, it is improper for this Court to presume it

       was the former situation and not the latter.

¶ 79         The majority’s decision potentially sends an unfortunate message to parents

       who have experienced difficulties raising their children but who are nonetheless

       working diligently towards reunification. Although this Court’s decision today

       displaces her legal status as Brittany and Brianna’s parent, respondent-mother’s

       efforts to reunify with her children cannot be diminished. As respondent-mother

       testified at the permanency planning hearing:

                    I mean, I just want to make it clear – I mean it seems like
                    I been – I feel like you put me out here to – like I've never
                                       IN RE: B.R.W.

                                       2022-NCSC-50

                                   Earls, J., dissenting



             been there. I mean, I – I'm the one that had them. Yes, I've
             been there. I'm the one that stayed in the hospital with
             [Brittany] after I had a C section and caught two infections.
             I was out for over two weeks. Had to have a blood
             transfusion. Nobody else there was with me. He left me
             there. Nobody was with me. I've been there. They're my
             girls and I love them.

Accordingly, I respectfully dissent.